
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

--------------------------------------------------------------------------------

$525,000,000

CREDIT AGREEMENT

dated as of June 21, 2004,

among

ADESA, INC.,
as Borrower,

THE GUARANTORS PARTY THERETO,
as Subsidiary Guarantors,

THE LENDERS PARTY THERETO

and

UBS SECURITIES LLC
and
MERRILL LYNCH & CO.,
as Joint Lead Arrangers and Co-Bookmanagers,

BANK ONE, N.A.,
GENERAL ELECTRIC CAPITAL CORPORATION,
KEYBANK NATIONAL ASSOCIATION,
SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents,

MERRILL LYNCH & CO.,
as Syndication Agent,

UBS AG, STAMFORD BRANCH,
as Issuing Bank, Administrative Agent and Collateral Agent,

and

UBS LOAN FINANCE LLC,
as Swingline Lender

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS
SECTION 1.01
 
Defined Terms
 
1 SECTION 1.02   Classification of Loans and Borrowings   28 SECTION 1.03  
Terms Generally   28 SECTION 1.04   Accounting Terms; GAAP   28 SECTION 1.05  
Resolution of Drafting Ambiguities   28
ARTICLE II
THE CREDITS
SECTION 2.01
 
Commitments
 
28 SECTION 2.02   Loans   29 SECTION 2.03   Borrowing Procedure   30 SECTION
2.04   Evidence of Debt; Repayment of Loans   30 SECTION 2.05   Fees   31
SECTION 2.06   Interest on Loans   32 SECTION 2.07   Termination and Reduction
of Commitments   32 SECTION 2.08   Interest Elections   33 SECTION 2.09  
Amortization of Term Borrowings   34 SECTION 2.10   Optional and Mandatory
Prepayments of Loans   34 SECTION 2.11   Alternate Rate of Interest   36 SECTION
2.12   Increased Costs   37 SECTION 2.13   Breakage Payments   38 SECTION 2.14  
Payments Generally; Pro Rata Treatment; Sharing of Setoffs   38 SECTION 2.15  
Taxes   39 SECTION 2.16   Mitigation Obligations; Replacement of Lenders   41
SECTION 2.17   Swingline Loans   42 SECTION 2.18   Letters of Credit   43
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01
 
Organization; Powers
 
48 SECTION 3.02   Authorization; Enforceability   49 SECTION 3.03   No Conflicts
  49 SECTION 3.04   Financial Statements; Projections   49 SECTION 3.05  
Properties   50 SECTION 3.06   Intellectual Property   50 SECTION 3.07   Equity
Interests and Subsidiaries   51 SECTION 3.08   Litigation; Compliance with Laws
  51 SECTION 3.09   Agreements   52 SECTION 3.10   Federal Reserve Regulations  
52 SECTION 3.11   Investment Company Act; Public Utility Holding Company Act  
52 SECTION 3.12   Use of Proceeds   52 SECTION 3.13   Taxes   52 SECTION 3.14  
No Material Misstatements   52 SECTION 3.15   Labor Matters   53          


i

--------------------------------------------------------------------------------



SECTION 3.16   Solvency   53 SECTION 3.17   Employee Benefit Plans   53 SECTION
3.18   Environmental Matters   54 SECTION 3.19   Insurance   55 SECTION 3.20  
Security Documents   55 SECTION 3.21   Anti-Terrorism Law   55 SECTION 3.22  
Subordination of Senior Subordinated Notes   56
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01
 
Conditions to Initial Credit Extension
 
56 SECTION 4.02   Conditions to All Credit Extensions   59
ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01
 
Financial Statements, Reports, etc
 
60 SECTION 5.02   Litigation and Other Notices   61 SECTION 5.03   Existence;
Businesses and Properties   61 SECTION 5.04   Insurance   62 SECTION 5.05  
Obligations and Taxes   62 SECTION 5.06   Employee Benefits   63 SECTION 5.07  
Maintaining Records; Access to Properties and Inspections; Annual Meetings   63
SECTION 5.08   Use of Proceeds   63 SECTION 5.09   Compliance with Environmental
Laws; Environmental Reports   63 SECTION 5.10   Interest Rate Protection   64
SECTION 5.11   Additional Collateral; Additional Subsidiary Guarantors   64
SECTION 5.12   Security Interests; Further Assurances   65 SECTION 5.13  
Information Regarding Collateral   65 SECTION 5.14   Redemption of Outstanding
Debt   65
ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01
 
Indebtedness
 
66 SECTION 6.02   Liens   67 SECTION 6.03   Sale and Leaseback Transactions   69
SECTION 6.04   Investment, Loan and Advances   69 SECTION 6.05   Mergers and
Consolidations   71 SECTION 6.06   Asset Sales   71 SECTION 6.07   Acquisitions
  72 SECTION 6.08   Dividends   72 SECTION 6.09   Transactions with Affiliates  
73 SECTION 6.10   Financial Covenants   73 SECTION 6.11   Prepayments of Other
Indebtedness; Modifications of Organizational Documents and Other Documents, etc
  74 SECTION 6.12   Limitation on Certain Restrictions on Subsidiaries   74
SECTION 6.13   Limitation on Creation of Subsidiaries   75 SECTION 6.14  
Business   75          

ii

--------------------------------------------------------------------------------



SECTION 6.15   Limitation on Accounting Changes   75 SECTION 6.16   Fiscal Year
  75 SECTION 6.17   No Further Negative Pledge   75 SECTION 6.18  
Anti-Terrorism Law; Anti-Money Laundering   75 SECTION 6.19   Embargoed Person  
76
ARTICLE VII
GUARANTEE
SECTION 7.01
 
The Guarantee
 
76 SECTION 7.02   Obligations Unconditional   76 SECTION 7.03   Reinstatement  
77 SECTION 7.04   Subrogation; Subordination   77 SECTION 7.05   Remedies   78
SECTION 7.06   Instrument for the Payment of Money   78 SECTION 7.07  
Continuing Guarantee   78 SECTION 7.08   General Limitation on Guarantee
Obligations   78 SECTION 7.09   Release of Subsidiary Guarantors   78 SECTION
7.10   No Proceedings   78
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01
 
Events of Default
 
79
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 9.01
 
Appointment
 
81 SECTION 9.02   Agent in Its Individual Capacity   81 SECTION 9.03  
Exculpatory Provisions   81 SECTION 9.04   Reliance by Agent   82 SECTION 9.05  
Delegation of Duties   82 SECTION 9.06   Successor Agent   82 SECTION 9.07  
Non-Reliance on Agent and Other Lenders   83 SECTION 9.08   Name Agents   83
SECTION 9.09   Indemnification   83
ARTICLE X
MISCELLANEOUS
SECTION 10.01
 
Notices
 
83 SECTION 10.02   Waivers; Amendment   84 SECTION 10.03   Expenses; Indemnity  
87 SECTION 10.04   Successors and Assigns   88 SECTION 10.05   Survival of
Agreement   90 SECTION 10.06   Counterparts; Integration; Effectiveness   91
SECTION 10.07   Severability   91 SECTION 10.08   Right of Setoff   91 SECTION
10.09   Governing Law; Jurisdiction; Consent to Service of Process   91 SECTION
10.10   Waiver of Jury Trial   92 SECTION 10.11   Headings   92          


iii

--------------------------------------------------------------------------------



SECTION 10.12   Confidentiality   92 SECTION 10.13   Interest Rate Limitation  
93 SECTION 10.14   Lender Addendum   93 SECTION 10.15   Obligations Absolute  
93
ANNEXES

--------------------------------------------------------------------------------


 
 
 
 
Annex I
 
Applicable Margin
 
  Annex II   Amortization Table    
SCHEDULES

--------------------------------------------------------------------------------


 
 
 
 
Schedule A
 
Terms of Dividend Note
 
  Schedule B   Repayment of Outstanding Indebtedness     Schedule 3.03  
Governmental Approvals; Compliance with Laws     Schedule 3.06(c)   Violations
or Proceedings     Schedule 3.07(a)   Subsidiaries     Schedule 3.07(b)  
Consents     Schedule 3.07(c)   Corporate Organizational Chart     Schedule 3.08
  Litigation     Schedule 3.15   Labor Matters     Schedule 3.17   ERISA    
Schedule 3.18   Environmental Matters     Schedule 3.19   Insurance    
Schedule 4.01(g)   Local Counsel     Schedule 5.13   Information Regarding
Collateral     Schedule 6.01(b)   Existing Indebtedness     Schedule 6.02(c)  
Existing Liens     Schedule 6.04(b)   Existing Investments     Schedule 6.07  
Certain Acquisitions     Schedule 6.09   Existing Transactions with Affiliates  
 
EXHIBITS

--------------------------------------------------------------------------------


 
 
 
 
Exhibit A
 
Form of Administrative Questionnaire
 
  Exhibit B   Form of Assignment and Assumption     Exhibit C   Form of
Borrowing Request     Exhibit D   Form of Compliance Certificate     Exhibit E  
Form of Interest Election Request     Exhibit F   Form of Joinder Agreement    
Exhibit G   Form of LC Request     Exhibit H   Form of Lender Addendum    
Exhibit I-1   Form of Tranche A Term Note     Exhibit I-2   Form of Tranche B
Term Note     Exhibit I-3   Form of Revolving Note     Exhibit I-4   Form of
Swingline Note     Exhibit J   Form of Pledge Agreement     Exhibit K-1   Form
of Opinion of Company Counsel     Exhibit K-2   Form of Opinion of Local Counsel
    Exhibit L   Form of Solvency Certificate     Exhibit M   Form of
Intercompany Note     Exhibit N   Form of Non-Bank Certificate    

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT

        This CREDIT AGREEMENT (as amended, modified or otherwise supplemented
from time to time in accordance herewith, this "Agreement") dated as of June 21,
2004, among ADESA, INC., a Delaware corporation ("Borrower"), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, UBS SECURITIES
LLC and MERRILL LYNCH & CO., as joint lead arrangers (in such capacity, each an
"Arranger" and, together, the "Arrangers"), BANK ONE, N.A., GENERAL ELECTRIC
CAPITAL CORPORATION, KEYBANK NATIONAL ASSOCIATION, SUNTRUST BANK and U.S. BANK
NATIONAL ASSOCIATION, as co-documentation agents (in such capacity, each a
"Documentation Agent" and, together, the "Documentation Agents"), MERRILL
LYNCH & CO., as syndication agent (in such capacity, "Syndication Agent"), UBS
LOAN FINANCE LLC, as swingline lender (in such capacity, "Swingline Lender"),
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, "Issuing Bank"),
as administrative agent (in such capacity, "Administrative Agent") for the
Lenders and as collateral agent (in such capacity, "Collateral Agent") for the
Secured Parties and the Issuing Bank.

WITNESSETH:

        WHEREAS, Borrower proposes to (i) distribute a $100.0 million dividend
to its sole shareholder, ALLETE, Inc. ("ALLETE") in the form of a demand
promissory note in the principal amount of $100.0 million having the terms set
forth on Schedule A hereto (the "Dividend Note"), (ii) repay $200.2 million of
its outstanding debt, as described on Schedule B hereto, (iii) repay
$200.0 million of intercompany debt owed to ALLETE and its affiliates, as
described on Schedule B hereto and (iv) repurchase shares of its common stock
from certain ALLETE employee benefit plans for an approximate purchase price of
$130.0 million.

        WHEREAS, the IPO and the Senior Subordinated Notes Offering shall be
consummated simultaneously with the Initial Funding Date.

        WHEREAS, Borrower has requested the Lenders to extend credit in the form
of (a) Term Loans on the Initial Funding Date, in an aggregate principal amount
not in excess of $375,000,000, and (b) Revolving Loans at any time and from time
to time prior to the Revolving Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $150,000,000.

        WHEREAS, Borrower has requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$30,000,000.

        WHEREAS, Borrower has requested the Issuing Bank to issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of
$25,000,000, to support payment obligations incurred in the ordinary course of
business by Borrower and its Subsidiaries.

        WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

        NOW, THEREFORE, the Lenders are willing to extend such credit to
Borrower and the Issuing Bank is willing to issue letters of credit for the
account of Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

        SECTION 1.01    Defined Terms.    As used in this Agreement, the
following terms shall have the meanings specified below:

        "ABR," when used in reference to any Loan or Borrowing, is used when
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

--------------------------------------------------------------------------------



        "ABR Borrowing" shall mean a Borrowing comprised of ABR Loans.

        "ABR Loan" shall mean any ABR Term Loan or ABR Revolving Loan.

        "ABR Revolving Loan" shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

        "ABR Term Loan" shall mean any Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

        "Acquisition Consideration" shall mean the purchase consideration for
any Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, "earn-outs" and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.

        "Adjusted LIBOR Rate" shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period.

        "Administrative Agent" shall have the meaning assigned to such term in
the preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

        "Administrative Agent Fee" shall have the meaning assigned to such term
in Section 2.05(b).

        "Administrative Questionnaire" shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

        "Affiliate" shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
"Affiliate" shall also include any person that directly or indirectly owns more
than 10% of any class of Equity Interests of the person specified.

        "Agents" shall mean each Arranger, the Documentation Agents, the
Syndication Agent, the Administrative Agent and the Collateral Agent; and
"Agent" shall mean any of them.

        "Agreement" shall have the meaning assigned to such term in the preamble
hereto.

        "ALLETE" shall have the meaning assigned to such term in the first
recital hereto.

        "Alternate Base Rate" shall mean, for any day, a rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greater of
(a) the Base Rate in effect on such day and (b) the Federal Funds Effective Rate
in effect on such day plus 0.50%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in

2

--------------------------------------------------------------------------------






accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

        "Anti-Terrorism Laws" shall have the meaning assigned to such term in
Section 3.21.

        "Applicable Fee" shall mean, for any day, with respect to any
Commitment, the applicable percentage set forth in Annex I under the caption
"Applicable Fee."

        "Applicable Margin" shall mean, for any day, with respect to any
Revolving Loan, Tranche A Loan or Tranche B Loan, as the case may be, the
applicable percentage set forth in Annex I under the appropriate caption.

        "Approved Fund" shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

        "Arranger" shall have the meaning assigned to such term in the preamble
hereto.

        "Asset Sale" shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
excluding (i) sales of inventory and dispositions of cash equivalents, in each
case, in the ordinary course of business, (ii) sales and/or assignments of
receivables and related security interests from Automotive Finance Corporation
to AFC Funding Corporation and sales and/or assignments of receivables and
related security interests by AFC Funding Corporation under the Receivables
Purchase Agreement, and (iii) sales and/or assignments of receivables and
related security interests from a new SPE formed in accordance with
Section 5.11, by Borrower or any of its Subsidiaries and (b) any issuance or
sale of any Equity Interests (other than directors' qualifying shares) of any
Subsidiary of Borrower, in each case, to any person other than (i) Borrower,
(ii) any Subsidiary Guarantor or (iii) other than for purposes of Section 6.06,
any other Subsidiary.

        "Assignment and Assumption" shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 10.04(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit B, or such other form
as shall be approved by the Administrative Agent.

        "Attributable Indebtedness" shall mean, when used with respect to any
Sale and Lease-back Transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Borrower's then current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semiannual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such Sale
and Leaseback Transaction.

        "Base Rate" shall mean, for any day, a rate per annum that is equal to
the corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States.

        "Board of Directors" shall mean, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company,

3

--------------------------------------------------------------------------------






the board of managers of such person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such person and (iv) in any other
case, the functional equivalent of the foregoing.

        "Borrower" shall have the meaning assigned to such term in the preamble
hereto.

        "Borrowing" shall mean (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.

        "Borrowing Request" shall mean a request by Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.

        "Business Day" shall mean any day other than a Saturday, Sunday or other
day on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

        "Canadian Company" shall mean any Company formed under the laws of
Canada or any province thereof and whose Equity Interests (or a portion thereof)
are pledged as collateral under any Security Document.

        "Capital Expenditures" shall mean, for any period, without duplication,
the increase during that period in the gross property, plant, equipment account
in the consolidated balance sheet of Borrower and its Subsidiaries or in
intangibles related to internally developed software, in each case as determined
in accordance with GAAP, whether such increase is due to purchase of properties
for cash or financed by the incurrence of Indebtedness, but excluding
(i) expenditures made in connection with the replacement, substitution,
restoration of property or reinvestment in fixed or capital assets pursuant to
Section 2.10(c) or (d), (ii) any portion of such increase attributable solely to
acquisitions of property, plant and equipment in Permitted Acquisitions and
(iii) the two airplanes and real estate acquired from ALLETE pursuant to
Section 6.07(g).

        "Capital Lease Obligations" of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, excluding the Lease Agreement, dated
December 1, 2002, between Development Authority of Fulton County and ADESA
Atlanta, LLC, and any amendments, supplements, modifications or replacements
thereof relating to the Company's facility in Fulton County, Atlanta, Georgia.

        "Cash Equivalents" shall mean, (1) as to any person, (a) securities
issued, or directly, unconditionally and fully guaranteed or insured, by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person; (b) time deposits and certificates of deposit of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in excess of
$500.0 million and a rating of "A" (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
one year from the date of acquisition by such person; (c) repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (b) above, which repurchase obligations are
secured by a valid

4

--------------------------------------------------------------------------------






perfected security interest in the underlying securities; (d) commercial paper
issued by any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor's Rating Service or at least P-I or the
equivalent thereof by Moody's Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business;
(2) as to any Company formed under the laws of Canada or any province thereof,
marketable direct obligations issued or unconditionally guaranteed by Canada or
any agency thereof maturing within one year of acquisition thereof or securities
issued by any Canadian Governmental Authority; and (3) as to any Company formed
under the laws of Mexico or any state thereof, marketable direct obligations
issued or unconditionally guaranteed by Mexico or any agency thereof maturing
within one year of acquisition thereof or securities issued by any Mexican
Governmental Authority, in an amount at any time not to exceed the United States
dollar equivalent of $5.0 million.

        "Cash Interest Expense" shall mean, for any period, Consolidated
Interest Expense for such period, less the sum of (a) interest on any debt paid
by the increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (b) or, other than
to the extent paid in cash, clause (f) of the definition of "Consolidated
Interest Expense" and (c) gross interest income of Borrower and its Subsidiaries
(excluding interest income on finance receivables) for such period.

        "Casualty Event" shall mean any loss of title or any loss of or damage
to or destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Borrower or any of its Subsidiaries.
"Casualty Event" shall include but not be limited to any taking of all or any
part of any Real Property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

        "CERCLA" shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

        A "Change in Control" shall be deemed to have occurred if:

        (a)   at any time a "change of control" occurs as defined in any other
Material Indebtedness;

        (b)   any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than ALLETE, is or becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause such person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of Voting Stock of Borrower
representing more than 35% of the voting power of the total outstanding Voting
Stock of Borrower; or

        (c)   during any period of two consecutive years following consummation
of the IPO, individuals who at the beginning of such period constituted the
Board of Directors of Borrower (together with any new directors whose election
to such Board of Directors or whose nomination for election was approved by a
vote of a majority of the members of the Board of Directors of Borrower, which
members comprising such majority are then still in office and were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the Board of Directors of Borrower.

5

--------------------------------------------------------------------------------






        "Change in Law" shall mean (a) the adoption of any law, treaty, order,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or Issuing Bank (or for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender's or
Issuing Bank's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

        "Charges" shall have the meaning assigned to such term in Section 10.13.

        "Class," when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche A Loans, Tranche B Loans or Swingline Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment,
Tranche A Commitment, Tranche B Commitment or Swingline Commitment, in each
case, under this Agreement as originally in effect or pursuant to
Section 10.02(e), of which such Loan, Borrowing or Commitment shall be a part.

        "Closing Date" shall mean the date hereof.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Collateral" shall mean, collectively, all of the Collateral under the
Pledge Agreement and all other property of whatever kind and nature pledged as
collateral under any Security Document.

        "Collateral Agent" shall have the meaning assigned to such term in the
preamble hereto.

        "Commercial Letter of Credit" shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

        "Commitment" shall mean, with respect to any Lender, such Lender's
Revolving Commitment, Tranche A Commitment, Tranche B Commitment or Swingline
Commitment, and any Commitment to make Term Loans or Revolving Loans of a new
Class extended by such Lender as provided in Section 10.02(e).

        "Commitment Fee" shall have the meaning assigned to such term in
Section 2.05(a).

        "Companies" shall mean Borrower and its Subsidiaries; and "Company"
shall mean any one of them.

        "Compliance Certificate" shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

        "Confidential Information Memorandum" shall mean that certain
confidential information memorandum dated as of March 2004.

        "Consolidated Amortization Expense" shall mean, for any period, the
amortization expense of Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

        "Consolidated Depreciation Expense" shall mean, for any period, the
depreciation expense of Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

        "Consolidated EBITDA" shall mean, for any period, Consolidated Net
Income for such period, adjusted by (x) adding thereto, in each case only to the
extent (and in the same proportion) deducted in determining such Consolidated
Net Income (and with respect to the portion of Consolidated Net Income
attributable to any Subsidiary of Borrower only if a corresponding

6

--------------------------------------------------------------------------------






amount would be permitted at the date of determination to be distributed to
Borrower by such Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its Organizational Documents and all agreements,
instruments, judgments, decrees, orders, statutes, rules and regulations
applicable to such Subsidiary or its equityholders):

        (a)   Consolidated Interest Expense for such period,

        (b)   Consolidated Amortization Expense for such period,

        (c)   Consolidated Depreciation Expense for such period,

        (d)   Consolidated Tax Expense for such period,

        (e)   the aggregate amount of all expenses related to options, employee
stock option plans or employee stock purchase plans reducing Consolidated Net
Income,

        (f)    costs and expenses directly incurred in connection with the
Transactions (not to exceed $[    ] million), and

        (g)   the aggregate amount of all other noncash items reducing
Consolidated Net Income (excluding any noncash charge that results in an accrual
of a reserve for cash charges in any future period) for such period, and

(y) subtracting therefrom the aggregate amount of all noncash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

        Consolidated EBITDA shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition and Asset Sales (other than any dispositions
in the ordinary course of business) consummated at any time on or after the
first day of the Test Period thereof as if each such Permitted Acquisition had
been effected on the first day of such period and as if each such Asset Sale had
been consummated on the day prior to the first day of such period.

        "Consolidated Fixed Charge Coverage Ratio" shall mean, for any Test
Period, the ratio of (a) Consolidated EBITDA for such Test Period to
(b) Consolidated Fixed Charges for such Test Period.

        "Consolidated Fixed Charges" shall mean, for any period, the sum,
without duplication, of

        (a)   Cash Interest Expense for such period;

        (b)   the aggregate amount of Capital Expenditures for such period
(other than to the extent financed by Equity Interests);

        (c)   all cash payments in respect of income taxes made during such
period (net of any cash refund in respect of income taxes actually received
during such period);

        (d)   the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations, but excluding such amortization payments on Indebtedness incurred
to finance Capital Expenditures included in clause (b) above in such period or
any prior period) of Borrower and its Subsidiaries for such period (as
determined on the first day of the respective period);

        (e)   the product of (i) all cash dividend payments on any series of
Disqualified Capital Stock of Borrower or any of its Subsidiaries (other than
dividend payments to Borrower or any of its Subsidiaries) multiplied by (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
Borrower and its Subsidiaries, expressed as a decimal;

7

--------------------------------------------------------------------------------






        (f)    the product of (i) all cash dividend payments on any Preferred
Stock (other than Disqualified Capital Stock) of Borrower or any of its
Subsidiaries (other than dividend payments to Borrower or any of its
Subsidiaries) multiplied by (ii) a fraction, the numerator of which is one and
the denominator of which is one minus the then current combined federal, state
and local statutory tax rate of Borrower and its Subsidiaries, expressed as a
decimal; and

        (g)   all cash dividend payments on Qualified Capital Stock of Borrower.

        "Consolidated Indebtedness" shall mean, as at any date of determination,
the aggregate amount of all Indebtedness and all LC Exposure of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that for purposes of this definition (1) Hedging Obligations shall be
included in Consolidated Indebtedness only to the extent such Hedging
Obligations exceed $10.0 million in the aggregate and (2) Consolidated
Indebtedness shall not include any obligations under the Receivables Purchase
Agreement or under a receivables purchase agreement in connection with a future
SPE resulting from a change in the characterization of such obligations under
GAAP.

        "Consolidated Interest Coverage Ratio" shall mean, for any Test Period,
the ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.

        "Consolidated Interest Expense" shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

        (a)   imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;

        (b)   amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by Borrower or any of its
Subsidiaries for such period;

        (c)   cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;

        (d)   all interest paid or payable with respect to discontinued
operations of Borrower or any of its Subsidiaries for such period,

        (e)   the interest portion of any deferred payment obligations of
Borrower or any of its Subsidiaries for such period;

        (f)    all interest on any Indebtedness of Borrower or any of its
Subsidiaries of the type described in clause (f) or (k) of the definition of
"Indebtedness" for such period;

provided that (a) to the extent directly related to the Transactions or
Permitted Acquisitions or costs incurred by Automotive Finance Corporation in
connection with any amendment to the Receivables Purchase Agreement, debt
issuance costs, debt discount or premium and other financing fees and expenses
(including up to $1.0 million of such costs incurred in connection with the
redemption of the Indebtedness set forth on Schedule B) shall be excluded from
the calculation of Consolidated Interest Expense and (b) Consolidated Interest
Expense shall be calculated after giving effect to Hedging Agreements (including
associated costs), but excluding unrealized gains and losses with respect to
Hedging Agreements, and, provided, further, that notwithstanding anything to the
contrary, any commercial paper discount associated with sales of receivables by
Automotive Finance Corporation under the Receivables Purchase Agreement or the
Purchase and Sale Agreement in accordance with GAAP shall not constitute
Consolidated Interest Expense.

8

--------------------------------------------------------------------------------



        Consolidated Interest Expense shall be calculated on a Pro Forma Basis
to give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with any Permitted
Acquisitions and Asset Sales (other than any dispositions in the ordinary course
of business) as if such incurrence, assumption, repayment or extinguishing had
been effected on the first day of such period; provided that for any Test Period
ending on or prior to the first anniversary of the Initial Funding Date,
Consolidated Interest Expense shall be equal to the product of (x) Consolidated
Interest Expense for the period from and after the Closing Date to and including
the last day of such Test Period times (y) a fraction, the numerator of which is
365 and the denominator of which is the number of days elapsed from and
including the Closing Date to and including the last day of such Test Period.

        "Consolidated Net Income" shall mean, for any period, the consolidated
net income (or loss) of Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

        (a)   the net income (or loss) of any person (other than a Subsidiary of
Borrower) in which any person other than Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Subsidiaries during such period; provided that,
notwithstanding the foregoing, the net income (or loss) of EndTrust Lease End
Services, LLC shall be included in net income to the extent permitted by GAAP;

        (b)   the net income of any Subsidiary of Borrower during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement, instrument, judgment, decree,
order, statute, rule or regulation applicable to that Subsidiary during such
period, except that Borrower's equity in net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income;

        (c)   any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by Borrower or any of its Subsidiaries upon any Asset Sale (other than
any dispositions in the ordinary course of business) by Borrower or any of its
Subsidiaries;

        (d)   gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;

        (e)   earnings resulting from any reappraisal, revaluation or write-up
of assets; and

        (f)    any extraordinary or nonrecurring gain (or extraordinary or
nonrecurring loss), together with any related provision for taxes on any such
gain (or the tax effect of any such loss), recorded or recognized by Borrower or
any of its Subsidiaries during such period.

        For purposes of this definition of "Consolidated Net Income,"
"nonrecurring" means any gain or loss as of any date that is not reasonably
likely to recur within the two years following such date; provided that if there
was a gain or loss similar to such gain or loss within the two years preceding
such date, such gain or loss shall not be deemed nonrecurring.

        "Consolidated Tax Expense" shall mean, for any period, the tax expense
of Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

        "Contingent Obligation" shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations ("primary
obligations") of any other person (the "primary obligor") in any manner, whether
directly or indirectly, including any obligation of

9

--------------------------------------------------------------------------------






such person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers' acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

        "Control" shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms "Controlling" and "Controlled" shall have meanings
correlative thereto.

        "Credit Extension" shall mean, as the context may require, (i) the
making of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or
the amendment, extension or renewal of any existing Letter of Credit, by the
Issuing Bank.

        "Default" shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both would constitute, an Event of Default.

        "Default Excess" shall mean with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender's ratable percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.

        "Default Period" shall mean with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or all amounts due with respect to the Loans are
declared or become immediately due and payable, (ii) the date on which (a) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non-pro rata application of any optional or
mandatory prepayments of the Loans in accordance with the terms of Section 2.10)
and (b) such Defaulting Lender shall have delivered to Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments, and (iii) the date on
which Borrower, the Administrative Agent and the Requisite Lenders waive all
Funding Defaults of such Defaulting Lender in writing.

        "Default Rate" shall have the meaning assigned to such term in
Section 2.06(c).

        "Defaulted Loans" shall have the meaning assigned to such term in
Section 2.16(b).

        "Defaulting Lender" shall have the meaning assigned to such term in
Section 2.16(b).

10

--------------------------------------------------------------------------------





        "Disqualified Capital Stock" shall mean any Equity Interest which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Final Maturity Date except
upon the occurrence of a Change in Control, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Final Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations except upon the occurrence of a Change in
Control.

        "Dividend" with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or authorized or made any other distribution, payment or
delivery of property (other than Qualified Capital Stock of such person) or cash
to the holders of its Equity Interests as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests); it being understood that payments to holders
of Equity Interests pursuant to any agreement or contract set forth on
Schedule 6.09 shall not constitute "Dividends."

        "Dividend Note" shall have the meaning assigned to such term in the
first recital hereto.

        "Documentation Agents" shall have the meaning assigned to such term in
the preamble hereto.

        "dollars" or "$" shall mean lawful money of the United States.

        "Domestic Subsidiary" shall mean any Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.

        "Eligible Assignee" shall mean (a) a Lender, (b) an Affiliate of a
Lender, (c) an Approved Fund, and (d) any other person (other than a natural
person) approved by (i) the Administrative Agent, (ii) in the case of any
assignment of a Revolving Commitment, the Issuing Bank and the Swingline Lender,
and (iii) unless an Event of Default has occurred and is continuing, Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include Borrower or
any of Borrower's Affiliates or Subsidiaries.

        "Embargoed Person" shall have the meaning assigned to such term in
Section 6.19.

        "Environment" shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

        "Environmental Claim" shall mean any claim, notice, demand, order,
action, suit, proceeding or other communication alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include
any claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the

11

--------------------------------------------------------------------------------






presence, Release or threatened Release of Hazardous Material or alleged injury
or threat of injury to health, safety or the Environment.

        "Environmental Law" shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.

        "Environmental Permit" shall mean any permit, license, approval, consent
or other authorization required by or from a Governmental Authority under
Environmental Law.

        "Equity Interest" shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended from time to time.

        "ERISA Affiliate" shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414(b) or (c) of the Code, or solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

        "ERISA Event" shall mean (a) any "reportable event," as defined in
Section 4043 of ER-ISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an "accumulated
funding deficiency" (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ER-ISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to any Company.

        "Eurodollar Borrowing" shall mean a Borrowing comprised of Eurodollar
Loans.

        "Eurodollar Loan" shall mean any Eurodollar Revolving Loan or Eurodollar
Term Loan.

12

--------------------------------------------------------------------------------






        "Eurodollar Revolving Borrowing" shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

        "Eurodollar Revolving Loan" shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of Article II.

        "Eurodollar Term Loan" shall mean any Term Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

        "Event of Default" shall have the meaning assigned to such term in
Article VIII.

        "Excess Amount" shall have the meaning assigned to such term in
Section 2.10(e)(ii).

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Excluded Taxes" shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender's failure to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.15(a) (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement or designated a new lending office shall not be an Excluded Tax).

        "Executive Order" shall have the meaning assigned to such term in
Section 3.21.

        "Executive Orders" shall have the meaning assigned to such term in
Section 6.19.

        "Existing Lien" shall have the meaning assigned to such term in
Section 6.02(c).

        "Federal Funds Effective Rate" shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System of the United States arranged by federal funds brokers,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day for such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

        "Fee Letter" shall mean the confidential Fee Letter, dated March 19,
2004, among Borrower, UBS Loan Finance LLC, UBS Securities LLC, Merrill Lynch &
Co. and Merrill Lynch Capital Corporation.

        "Fees" shall mean the Commitment Fees, the Administrative Agent Fees,
the LC Participation Fees and the Fronting Fees.

        "Final Maturity Date" shall mean the latest of the Revolving Maturity
Date, the Tranche A Maturity Date and the Tranche B Maturity Date.

        "Financial Officer" of any person shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such person.

13

--------------------------------------------------------------------------------






        "Foreign Lender" shall mean any Lender that is not, for United States
federal income tax purposes, (i) a citizen or resident of the United States,
(ii) a corporation or entity treated as a corporation created or organized in or
under the laws of the United States, or any political subdivision thereof,
(iii) an estate whose income is subject to U.S. federal income taxation
regardless of its source or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust and
one or more United States persons have the authority to control all substantial
decisions of such trust.

        "Foreign Plan" shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

        "Foreign Subsidiary" shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.

        "Fronting Fee" shall have the meaning assigned to such term in
Section 2.05(c).

        "Fund" shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

        "Funding Default" shall have the meaning assigned to such term in
Section 2.16(b).

        "GAAP" shall mean generally accepted accounting principles in the United
States applied on a consistent basis.

        "Governmental Authority" shall mean any federal, state, local or foreign
court, central bank or governmental agency, authority, instrumentality or
regulatory body or any subdivision thereof.

        "Governmental Real Property Disclosure Requirements" shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.

        "Guaranteed Obligations" shall have the meaning assigned to such term in
Section 7.01.

        "Guarantees" shall mean the guarantees issued pursuant to Article VII by
the Subsidiary Guarantors.

        "Hazardous Materials" shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls ("PCBs") or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.

        "Hedging Agreement" shall mean any swap, cap, collar, forward purchase
or similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

        "Hedging Obligations" shall mean obligations under or with respect to
Hedging Agreements.

14

--------------------------------------------------------------------------------






        "Indebtedness" of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all financial
obligations of such person for the reimbursement of any obligor in respect of
letters of credit (including letters of credit for workers' compensation, but
excluding any performance obligations), letters of guaranty, bankers'
acceptances and similar credit transactions; and (k) all Contingent Obligations
of such person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) above. The Indebtedness of any person
shall include the Indebtedness of any other entity (including any partnership in
which such person is a general partner) to the extent such person is liable
therefor as a result of such person's ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.

        "Indemnified Taxes" shall mean Taxes other than Excluded Taxes.

        "Indemnitee" shall have the meaning assigned to such term in
Section 10.03(b).

        "Information" shall have the meaning assigned to such term in
Section 10.12.

        "Initial Funding Date" shall mean the date of the initial Credit
Extension hereunder.

        "Intellectual Property" shall have the meaning assigned to such term in
Section 3.06(a).

        "Intercompany Note" shall mean a promissory note substantially in the
form of Exhibit M.

        "Interest Election Request" shall mean a request by Borrower to convert
or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

        "Interest Payment Date" shall mean (a) with respect to any ABR Loan
(including Swingline Loans), the last Business Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
(c) with respect to any Revolving Loan or Swingline Loan, the Revolving Maturity
Date or such earlier date on which the Revolving Commitments are terminated and
(d) with respect to any Term Loan, the Tranche A Maturity Date or Tranche B
Maturity Date, as the case may be.

        "Interest Period" shall mean, with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, if each affected Lender so agrees, nine months) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding

15

--------------------------------------------------------------------------------






Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing; provided, however, that an
Interest Period shall be limited to the extent required under Section 2.03(e).

        "Investments" shall have the meaning assigned to such term in
Section 6.04.

        "IPO" shall mean the underwritten public offering by Borrower of its
Equity Interests closing on the Initial Funding Date pursuant to a registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act.

        "IPO Documents" shall mean the registration statement and other
documentation relating to the IPO.

        "Issuing Bank" shall mean, as the context may require, (a) UBS AG,
Stamford Branch, with respect to Letters of Credit issued by it; (b) any other
Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) with
respect to Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing.

        "Joinder Agreement" shall mean a joinder agreement substantially in the
form of Exhibit F.

        "LC Commitment" shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.18. The amount of the LC Commitment
shall initially be $25,000,000, but in no event exceed the Revolving Commitment.

        "LC Disbursement" shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

        "LC Exposure" shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all Reimbursement Obligations outstanding at such
time. The LC Exposure of any Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate LC Exposure at such time.

        "LC Participation Fee" shall have the meaning assigned to such term in
Section 2.05(c).

        "LC Request" shall mean a request by Borrower in accordance with the
terms of Section 2.18(b) and substantially in the form of Exhibit G, or such
other form as shall be approved by the Administrative Agent.

        "LC Sub-Account" shall mean an account established and maintained by the
Administrative Agent for amounts held as cover for liabilities in respect of
Letters of Credit.

        "Leases" shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

        "Lender Addendum" shall mean with respect to any Lender on the Closing
Date, a lender addendum in the form of Exhibit H, to be executed and delivered
by such Lender on the Closing Date as provided in Section 10.14.

16

--------------------------------------------------------------------------------






        "Lenders" shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term "Lenders" shall include the Swingline Lender.

        "Letter of Credit" shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

        "Letter of Credit Expiration Date" shall mean the date which is fifteen
days prior to the Revolving Maturity Date.

        "LIBOR Rate" shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
to be the arithmetic mean (rounded upward, if necessary, to the nearest 1/100th
of 1%) of the offered rates for deposits in dollars with a term comparable to
such Interest Period that appears on the Telerate British Bankers Assoc.
Interest Settlement Rates Page (as defined below) at approximately 11:00 a.m.,
London, England time, on the second full Business Day preceding the first day of
such Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
"LI-BOR Rate" shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. "Telerate British Bankers Assoc. Interest Settlement Rates Page" shall
mean the display designated as Page 3750 on the Telerate System Incorporated
Service (or such other page as may replace such page on such service for the
purpose of displaying the rates at which dollar deposits are offered by leading
banks in the London interbank deposit market).

        "Lien" shall mean, with respect to any property, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        "Loan Documents" shall mean this Agreement, the Letters of Credit, the
Notes (if any), the Security Documents, each Hedging Obligation relating to the
Loans entered into with any counter-party that was a Lender or an Affiliate of a
Lender at the time such Hedging Obligation was entered into and, solely for
purposes of paragraph (e) of Article VIII hereof, the Fee Letter.

        "Loan Parties" shall mean Borrower and the Subsidiary Guarantors.

17

--------------------------------------------------------------------------------






        "Loans" shall mean, as the context may require, a Revolving Loan, a Term
Loan or a Swingline Loan (and shall include any Replacement Term Loans and any
Loans contemplated by Section 10.02(e)).

        "Margin Stock" shall have the meaning assigned to such term in
Regulation U.

        "Material Adverse Effect" shall mean (a) a material adverse effect on
the business, property, results of operations, prospects or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole; (b) the
material impairment of the ability of the Loan Parties, taken as a whole, to
fully and timely perform any of their material obligations under any Loan
Document; (c) the material impairment of the material rights of or benefits or
remedies available to the Lenders or the Collateral Agent under any Loan
Document; or (d) a material adverse effect on the Collateral or the Liens in
favor of the Collateral Agent (for its benefit and for the benefit of the other
Secured Parties) on the Collateral or the priority of such Liens.

        "Material Indebtedness" shall mean (a) the Senior Subordinated Notes and
(b) any other Indebtedness (other than the Loans and Letters of Credit) or
Hedging Obligations of Borrower or any of its Subsidiaries in an aggregate
outstanding principal amount exceeding $10.0 million. For purposes of
determining Material Indebtedness, the "principal amount" in respect of any
Hedging Obligations of any Loan Party at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Loan Party would be
required to pay if the related Hedging Agreement were terminated at such time.

        "Maximum Rate" shall have the meaning assigned to such term in
Section 10.13.

        "Multiemployer Plan" shall mean a multiemployer plan within the meaning
of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

        "Net Cash Proceeds" shall mean:

        (a)   with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Borrower or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Borrower or any of its Subsidiaries) in respect of noncash
consideration initially received) net of (i) selling expenses (including
reasonable brokers' fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower's
good faith estimate of income taxes paid or payable in connection with such
sale); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations, escrows or purchase
price adjustments associated with such Asset Sale or (y) any other liabilities
retained by Borrower or any of its Subsidiaries associated with the properties
sold in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) Borrower's good faith estimate of payments required to be made
with respect to un-assumed liabilities relating to the properties sold within
90 days of such Asset Sale (provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within
90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties); and

18

--------------------------------------------------------------------------------



        (b)   with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event, (ii) all taxes paid or expected to be paid on such proceeds and (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
affected by a Casualty Event (so long as such Lien was permitted to encumber
such properties under the Loan Documents) and which is repaid with such
proceeds.

        "Non-Guarantor Subsidiary" shall mean each Subsidiary that is not a
Subsidiary Guarantor.

        "Notes" shall mean any notes evidencing the Term Loans, Revolving Loans
or Swingline Loans issued pursuant to this Agreement, if any, substantially in
the form of Exhibit I-1, I-2, I-3, or I-4.

        "Obligations" shall mean (a) obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of Borrower and the other
Loan Parties under or pursuant to this Agreement and the other Loan Documents,
(c) the due and punctual payment and performance of all obligations of Borrower
and the other Loan Parties under each Hedging Agreement relating to the Loans
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Affiliate of a Lender, the Administrative
Agent or the Collateral Agent arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds.

        "OFAC" shall have the meaning assigned to such term in Section 3.21.

        "Officers' Certificate" shall mean a certificate executed by the
chairman of the Board of Directors (if an officer), the chief executive officer
or the president and one of the Financial Officers, each in his or her official
(and not individual) capacity.

        "Organizational Documents" shall mean, with respect to any person,
(i) in the case of any corporation, the certificate of incorporation and by-laws
(or similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

        "Other List" shall have the meaning assigned to such term in
Section 6.19.

19

--------------------------------------------------------------------------------






        "Other Taxes" shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including interest, fines, penalties and additions to tax) arising from
any payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of any Loan Document.

        "Participant" shall have the meaning assigned to such term in
Section 10.04(e).

        "PBGC" shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

        "Permitted Acquisition" shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

          (i)  no Default then exists or would result therefrom;

         (ii)  after giving effect to such transaction on a Pro Forma Basis,
(A) Borrower shall be in compliance with all covenants set forth in Section 6.10
as of the most recent Test Period (assuming, for purposes of Section 6.10, that
such transaction, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.10 ending on or prior to the date of such transaction, had
occurred on the first day of such relevant Test Period), and (B) unless
expressly approved by the Administrative Agent, the person or business to be
acquired shall have generated positive cash flow for the Test Period most
recently ended prior to the date of consummation of such acquisition;

        (iii)  no Company shall, in connection with any such transaction, assume
or remain liable with respect to any Indebtedness or other liability (including
any material tax or ERISA liability) of the related seller or the business,
person or properties acquired, except (A) to the extent permitted under
Section 6.01 and (B) obligations not constituting Indebtedness incurred in the
ordinary course of business and necessary or desirable to the continued
operation of the underlying properties or otherwise permitted by Section 6.01,
and any other such liabilities or obligations not permitted to be assumed or
otherwise supported by any Company hereunder, shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;

        (iv)  the person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and the Subsidiaries are
permitted to be engaged in under Section 6.14 and the Equity Interest of any
Wholly Owned Subsidiary formed or acquired in connection with any such
transaction shall be made subject to the Lien of the Security Documents (subject
to the exceptions set forth therein) and shall be free and clear of any Liens
(except Permitted Liens);

         (v)  the Board of Directors of the person to be acquired shall not have
voted to oppose the consummation of such acquisition (which opposition has not
been publicly withdrawn);

        (vi)  all transactions in connection therewith shall be consummated in
accordance with all applicable laws of all applicable Governmental Authorities;

       (vii)  with respect to any transaction involving Acquisition
Consideration of more than $25.0 million, unless the Administrative Agent shall
otherwise agree, Borrower shall have provided the Administrative Agent and the
Lenders with (A) historical financial statements for the last three fiscal years
of the person or business to be acquired (audited if available

20

--------------------------------------------------------------------------------






without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period which are available, (B) reasonably detailed
projections for the succeeding five years pertaining to the person or business
to be acquired and updated projections for Borrower after giving effect to such
transaction, (C) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (D) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

      (viii)  at least 10 Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the Agents and
the Lenders an Officers' Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance), and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect; and

        (ix)  the Acquisition Consideration (exclusive of any amounts financed
by Equity Interests of Borrower or by the proceeds from the substantially
concurrent issuance of any Equity Interests of Borrower) for such acquisition
shall not exceed $50.0 million; provided that any Equity Interests constituting
all or a portion of such Acquisition Consideration shall not have a cash
dividend requirement on or prior to the Final Maturity Date.

        "Permitted Liens" shall have the meaning assigned to such term in
Section 6.02.

        "person" shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.

        "Plan" shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).

        "Pledge Agreement" shall mean each Pledge Agreement substantially in the
form of Exhibit J among the Loan Parties and Collateral Agent for the benefit of
the Secured Parties.

        "Preferred Stock" shall mean, with respect to any person, any and all
preferred or preference Equity Interests (however designated) of such person
whether now outstanding or issued after the Closing Date.

        "Pro Forma Basis" shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.

        "Pro Rata Percentage" of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender's Revolving Commitment.

        "property" shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property.

        "Purchase and Sale Agreement" shall mean the Amended and Restated
Purchase and Sale Agreement, dated as of May 31, 2002, as amended, restated,
refinanced, supplemented or otherwise modified to the date of this Agreement,
between AFC Funding Corporation and Automotive Finance Corporation and as
further amended, restated, refinanced, replaced,

21

--------------------------------------------------------------------------------






supplemented or otherwise modified after the date of this Agreement in a manner
not materially adverse to the Lenders.

        "Purchase Money Obligation" shall mean, for any person, the obligations
of such person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within
90 days after such acquisition of such property by such person and (ii) the
amount of such Indebtedness does not exceed 100% of the cost of such
acquisition, installation, construction or improvement, as the case may be.

        "Qualified Capital Stock" of any person shall mean any Equity Interests
of such person that are not Disqualified Capital Stock.

        "Real Property" shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

        "Receivables Purchase Agreement" shall mean the Amended and Restated
Receivables Purchase Agreement, dated May 31, 2002, as amended, restated,
refinanced, supplemented or otherwise modified to the date of this Agreement,
among AFC Funding Corporation, as seller, Automotive Finance Corporation, as
servicer, Fairway Finance Corporation and such other entities as may become
purchasers, BMO Nesbitt Burns Corp., as initial agent, and XL Capital
Assurance Inc., as insurer, and as further amended, restated, refinanced,
replaced, supplemented or otherwise modified after the date of this Agreement in
a manner not materially adverse to the Lenders.

        "Refinanced Term Loans" shall have the meaning assigned to such term in
Section 10.02(d).

        "Refinancing" shall have the meaning assigned to such term in the first
recital hereto.

        "Register" shall have the meaning assigned to such term in
Section 10.04(c).

        "Regulation D" shall mean Regulation D of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Regulation S-X" shall mean Regulation S-X promulgated under the
Securities Act.

        "Regulation T" shall mean Regulation T of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Regulation U" shall mean Regulation U of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Regulation X" shall mean Regulation X of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Reimbursement Obligations" shall mean Borrower's obligations under
Section 2.18(e) to reimburse LC Disbursements.

        "Release" shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.

        "Replacement Term Loans" shall have the meaning assigned to such term in
Section 10.02(d).

22

--------------------------------------------------------------------------------





        "Required Lenders" shall mean, at any time, Lenders having Loans, LC
Exposure and unused Revolving and Term Loan Commitments representing more than
50% of the sum of all Loans outstanding, LC Exposure and unused Revolving and
Term Loan Commitments at such time.

        "Requirements of Law" shall mean, collectively, any and all requirements
of any Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

        "Response" shall mean (a) "response" as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

        "Responsible Officer" of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

        "Revolving Availability Period" shall mean the period from and including
the Initial Funding Date to but excluding the earlier of (i) the Business Day
preceding the Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments.

        "Revolving Borrowing" shall mean a Borrowing comprised of Revolving
Loans.

        "Revolving Commitment" shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender or by an amendment to this Agreement pursuant to Section 10.02(e),
or in the Assignment and Assumption pursuant to which such Lender assumed its
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
aggregate amount of the Lenders' Revolving Commitments on the Closing Date is
$150.0 million.

        "Revolving Exposure" shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender's LC
Exposure, plus the aggregate amount at such time of such Lender's Swingline
Exposure.

        "Revolving Lender" shall mean a Lender with a Revolving Commitment.

        "Revolving Loan" shall mean a Loan made by the Lenders to Borrower
pursuant to Section 2.01(b). Each Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.

        "Revolving Maturity Date" shall mean the date which is five years after
the Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

        "Sale and Leaseback Transaction" shall have the meaning assigned to such
term in Section 6.03.

        "Sarbanes-Oxley Act" shall mean the United States Sarbanes-Oxley Act of
2002, as amended, and all rules and regulations promulgated thereunder.

        "SDN List" shall have the meaning assigned to such term in Section 6.19.

        "Secured Parties" shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement relating to the Loans if at

23

--------------------------------------------------------------------------------






the date of entering into such Hedging Agreement such person was a Lender or an
Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 10.03 and 10.09.

        "Securities Act" shall mean the Securities Act of 1933.

        "Security Documents" shall mean the Pledge Agreements and each other
security document or pledge agreement delivered in accordance with applicable
local or foreign law to grant a valid, perfected security interest in any
property as collateral for the Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Pledge
Agreements or any other such security document or pledge agreement to be filed
with respect to the security interests in property created pursuant to the
Pledge Agreements and any other document or instrument utilized to pledge as
collateral for the Obligations any property.

        "Senior Subordinated Note Agreement" shall mean any indenture, note
purchase agreement or other agreement pursuant to which the Senior Subordinated
Notes are issued as in effect on the Initial Funding Date and thereafter
amended, modified, renewed, replaced or refinanced from time to time subject to
the requirements of this Agreement.

        "Senior Subordinated Note Documents" shall mean the Senior Subordinated
Notes, the Senior Subordinated Note Agreement, the Senior Subordinated Note
Guarantees and all other documents executed and delivered with respect to the
Senior Subordinated Notes or the Senior Subordinated Note Agreement.

        "Senior Subordinated Note Guarantees" shall mean any guarantees of the
Subsidiary Guarantors, when and if executed, pursuant to the Senior Subordinated
Note Agreement or any supplement thereto or any other agreement substantially
similar thereto.

        "Senior Subordinated Notes" shall mean Borrower's Senior Subordinated
Notes issued pursuant to the Senior Subordinated Note Agreement or any
supplement thereto or any other agreement substantially similar thereto and any
registered notes issued by Borrower in exchange for, and as contemplated by,
such notes with substantially identical terms as such notes.

        "SPE" shall mean an entity which provides floor plan financing liquidity
to Automotive Finance Corporation on substantially similar terms as the existing
Receivables Purchase Agreement or terms no less favorable to the Lenders.

        "Standby Letter of Credit" shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting (a) workers'
compensation liabilities of Borrower or any of its Subsidiaries, (b) the
obligations of third-party insurers of Borrower or any of its Subsidiaries
arising by virtue of the laws of any jurisdiction requiring third-party insurers
to obtain such letters of credit, (c) performance, payment, deposit or surety
obligations of Borrower or any of its Subsidiaries if required by law or
governmental rule or regulation or in accordance with custom and practice in the
industry or (d) Indebtedness of Borrower or any of its Subsidiaries permitted to
be incurred under Section 6.01.

        "Statutory Reserves" shall mean, for any Interest Period for any
Eurodollar Borrowing in dollars, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
United States Federal Reserve System in New York City with deposits exceeding
one billion dollars against "Eurodollar liabilities" (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to

24

--------------------------------------------------------------------------------






be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

        "Subordinated Indebtedness" shall mean Indebtedness of Borrower or any
Subsidiary Guarantor that is by its terms subordinated in right of payment to
the Obligations of Borrower and such Subsidiary Guarantor, as applicable,
including the Senior Subordinated Notes.

        "Subsidiary" shall mean, with respect to any person (the "parent") at
any date, (i) any person the accounts of which would be consolidated with those
of the parent in the parent's consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date,
(ii) any other corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (iii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iv) any other person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
"Subsidiary" refers to a Subsidiary of Borrower.

        "Subsidiary Guarantor" shall mean each Wholly Owned Domestic Subsidiary
of Borrower and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.11, other than ADESA Importation Services, Inc.,
ADESA Transportation, Inc. and AFC Funding Corporation; provided that if any
Domestic Subsidiary which is not a Wholly Owned Domestic Subsidiary shall
guarantee any other Indebtedness, such Subsidiary shall become a Subsidiary
Guarantor hereunder.

        "Supermajority Lenders" shall mean at any time, Lenders having Loans, LC
Exposure and unused Revolving and Term Loan Commitments representing at least
662/3% of the sum of all Loans outstanding, LC Exposure and unused Revolving and
Term Loan Commitments at such time.

        "Swingline Commitment" shall mean the commitment of the Swingline Lender
to make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17. The amount of the Swingline
Commitment shall initially be $30,000,000, but in no event exceed the Revolving
Commitment.

        "Swingline Exposure" shall mean at any time the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

        "Swingline Lender" shall have the meaning assigned to such term in the
preamble hereto.

        "Swingline Loan" shall mean any loan made by the Swingline Lender
pursuant to Section 2.17.

        "Syndication Agent" shall have the meaning assigned to such term in the
preamble hereto.

        "Tax Return" shall mean all returns, statements, filings, attachments
and other documents or certifications required to be filed in respect of Taxes.

        "Taxes" shall mean (i) any and all present or future taxes, duties,
levies, imposts, assessments, deductions, withholdings or other similar charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
to tax) with respect to the foregoing, and (ii) any transferee, successor, joint
and several,

25

--------------------------------------------------------------------------------






contractual or other liability (including liability pursuant to Treasury
Regulation § 1.1502-6 (or any similar provision of state, local or non-U.S.
law)) in respect of any item described in clause (i).

        "Term Borrowing" shall mean a Borrowing comprised of Term Loans.

        "Term Loan Commitments" shall mean the Tranche A Commitment and the
Tranche B Commitment, collectively.

        "Term Loan Lender" shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

        "Term Loan Repayment Date" shall have the meaning assigned to such term
in Section 2.09(a).

        "Term Loans" shall mean the Tranche A Loans and the Tranche B Loans,
collectively.

        "Test Period" shall mean, at any time, the four consecutive fiscal
quarters of Borrower then last ended (in each case taken as one accounting
period) for which financial statements have been or are required to be delivered
pursuant to Section 5.01(a) or (b).

        "Total Leverage Ratio" shall mean, at any date of determination, the
ratio of Consolidated Indebtedness on such date to Consolidated EBITDA for the
Test Period then most recently ended.

        "Tranche A Commitment" shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender or by an amendment to this Agreement
pursuant to Section 10.02(e), or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche A Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The aggregate amount of the Lenders' Tranche A
Commitments is $175,000,000.

        "Tranche A Commitment Termination Date" shall mean the earlier of
(a) June 30, 2004, if the Tranche A Loan(s) has not been made on or prior to
such date, or if such date is not a Business Day, the immediately preceding
Business Day and (b) the date the Tranche A Commitment is reduced to $0.

        "Tranche A Lender" shall mean a Lender with a Tranche A Commitment or an
outstanding Tranche A Loan.

        "Tranche A Loan" shall mean the term loans made by the Lenders to
Borrower pursuant to Section 2.01(a)(i) or by an amendment to this Agreement
pursuant to Section 10.02(e). Each Tranche A Loan shall be either an ABR Term
Loan or a Eurodollar Term Loan.

        "Tranche A Maturity Date" shall mean the date which is five years after
the Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

        "Tranche B Commitment" shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender or by an amendment to this Agreement
pursuant to Section 10.02(e), or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche B Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The aggregate amount of the Lenders' Tranche B
Commitments is $200,000,000.

        "Tranche B Commitment Termination Date" shall mean the earlier of
(a) [date that is 60 days after the Closing Date], 2004, if the Tranche B
Loan(s) has not been made on or prior to such

26

--------------------------------------------------------------------------------






date, or if such date is not a Business Day, the immediately preceding Business
Day and (b) the date the Tranche B Commitment is reduced to $0.

        "Tranche B Lender" shall mean a Lender with a Tranche B Commitment or an
outstanding Tranche B Loan.

        "Tranche B Loan" shall mean the term loans made by the Lenders to
Borrower pursuant to Section 2.01(a)(ii) or by an amendment to this Agreement
pursuant to Section 10.02(e). Each Tranche B Loan shall be either an ABR Term
Loan or a Eurodollar Term Loan.

        "Tranche B Maturity Date" shall mean the date which is six years after
the Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

        "Transaction Documents" shall mean the IPO Documents, the Senior
Subordinated Note Documents and the Loan Documents.

        "Transactions" shall mean, collectively, the transactions to occur
pursuant to the Transaction Documents, including (a) the consummation of the
IPO; (b) the execution, delivery and performance of the Loan Documents and the
initial borrowings hereunder; (c) the distribution of the Dividend Note; (d) the
repayment of $200.2 million of Borrower's outstanding debt, as described on
Schedule B hereto; (e) the repayment of $[    ] million of intercompany debt
owed to ALLETE and its affiliates, as described on Schedule B hereto; (f) the
repurchase of shares of Borrower's common stock from certain AL-LETE employee
benefit plans for an approximate purchase price of $130.0 million; (g) the
issuance of the Senior Subordinated Notes; (h) the distribution of the remaining
capital stock of Borrower owned by AL-LETE to the stockholders of ALLETE;
(i) the sale of any capital stock of Borrower distributed to the trustees of
ALLETE's employee stock ownership and pension plans to Borrower; and (j) the
payment of all fees and expenses to be paid on or prior to the completion of the
foregoing and owing in connection with the foregoing.

        "Transferred Guarantor" shall have the meaning assigned to such term in
Section 7.09.

        "Type," when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR Rate or the
Alternate Base Rate.

        "UCC" shall mean the Uniform Commercial Code as in effect from time to
time (except as otherwise specified) in any applicable state or jurisdiction.

        "United States" shall mean the United States of America.

        "Voting Stock" shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such person.

        "Wholly Owned Subsidiary" shall mean, as to any person, (a) any
corporation 100% of whose capital stock (other than directors' qualifying
shares) is at the time owned, on a combined basis, by such person and/or one or
more Wholly Owned Subsidiaries of such person and (b) any partnership,
association, joint venture, limited liability company or other entity in which
such person and/or one or more Wholly Owned Subsidiaries of such person have a
100% equity interest at such time, on a combined basis.

        "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

27

--------------------------------------------------------------------------------






        SECTION 1.02    Classification of Loans and Borrowings.    For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type
(e.g., a "Eurodollar Revolving Loan"). Borrowings also may be classified and
referred to by Class (e.g., a "Revolving Borrowing," "Borrowing of Tranche A
Loans") or by Type (e.g., a "Eurodollar Borrowing") or by Class and Type (e.g.,
a "Eurodollar Revolving Borrowing").

        SECTION 1.03    Terms Generally.    The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include," "includes" and
"including" shall be deemed to be followed by the phrase "without limitation."
The word "will" shall be construed to have the same meaning and effect as the
word "shall." Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person's successors and assigns, (c) the words "herein," "hereof" and
"hereunder," and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless otherwise indicated.

        SECTION 1.04    Accounting Terms; GAAP.    Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP, as in effect on the date hereof unless
otherwise agreed to by Borrower and the Required Lenders.

        SECTION 1.05    Resolution of Drafting Ambiguities.    Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.

ARTICLE II

THE CREDITS

        SECTION 2.01    Commitments.    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly:

        (a)   (i) to make a Tranche A Loan to Borrower at any time prior to the
Tranche A Commitment Termination Date, in an amount equal to the portion of such
Lender's Tranche A Commitment as requested by Borrower to be made on such day
(subject to a maximum of one drawing) in the aggregate principal amount not to
exceed at any time its outstanding Tranche A Commitment and (ii) to make Tranche
B Loans to Borrower at any time prior to the Tranche B Commitment Termination
Date, in an amount equal to the portion of such Lender's Tranche B Commitment as
requested by Borrower to be made on such day (subject to a maximum of two total
drawings, the first of which shall be made on the Initial Funding Date) in the
aggregate principal amount not to exceed at any time its outstanding Tranche B
Commitment; and

        (b)   to make Revolving Loans to Borrower, at any time and from time to
time on or after the Initial Funding Date until the earlier of the Revolving
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate

28

--------------------------------------------------------------------------------






principal amount at any time outstanding that will not result in such Lender's
Revolving Exposure exceeding such Lender's Revolving Commitment.

        Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Within the limits set forth in clause (b) above and subject to the terms,
conditions and limitations set forth herein, Borrower may borrow, pay or prepay
and reborrow Revolving Loans.

        SECTION 2.02    Loans.    (a) Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their applicable Commitments; provided that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.18(e)(ii), (x) ABR Loans comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of
$1.0 million and not less than $3.0 million or (ii) equal to the remaining
available balance of the applicable Commitments and (y) the Eurodollar Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $3.0 million or
(ii) equal to the remaining available balance of the applicable Commitments.

        (b)   Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided that Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than ten Eurodollar Borrowings outstanding hereunder
at any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

        (c)   Except with respect to Loans made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

        (d)   Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to the Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender's Loan
as part of such

29

--------------------------------------------------------------------------------




Borrowing for purposes of this Agreement, and Borrower's obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(d)
shall cease.

        (e)   Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date, Tranche A Maturity Date or Tranche B Maturity Date,
as applicable.

        SECTION 2.03    Borrowing Procedure.    To request a Revolving Borrowing
or Term Borrowing, Borrower shall deliver, by hand delivery or telecopy, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable
(unless Borrower receives notice from the Agent or any Lender that such
Borrowing cannot be a Eurodollar Borrowing) and shall specify the following
information in compliance with Section 2.02:

        (a)   whether the requested Borrowing is to be a Borrowing of Revolving
Loans, Tranche A Loans or Tranche B Loans;

        (b)   the aggregate amount of such Borrowing;

        (c)   the date of such Borrowing, which shall be a Business Day;

        (d)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

        (e)   in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term "Interest Period";

        (f)    the location and number of Borrower's account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and

        (g)   that the conditions set forth in Sections 4.02(b)-(d) have been
satisfied as of the date of the notice.

        If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then
Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

        SECTION 2.04    Evidence of Debt; Repayment of Loans.    (a) Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Term Loan Lender, the principal amount of each Term Loan of such
Term Loan Lender as provided in Section 2.09, (ii) to the Administrative Agent
for the account of each Revolving Lender, the then unpaid principal amount of
each Revolving Loan of such Revolving Lender on the Revolving Maturity Date and
(iii) to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested with the proceeds of such Borrowing.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

30

--------------------------------------------------------------------------------




        (c)   The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

        (d)   The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms.

        (e)   Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by such Lender be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit I-I, I-2, I-3 or I-4, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

        SECTION 2.05    Fees.    

        (a)    Commitment Fee.    Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (a "Commitment Fee") equal
to the Applicable Fee per annum on the average daily unused amount of each
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (A) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (B) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender.

        (b)    Administrative Agent Fees.    Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter or such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
"Administrative Agent Fees").

        (c)    LC and Fronting Fees.    Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee ("LC Participation Fee") with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on Eurodollar Revolving Loans pursuant
to Section 2.06 on the average daily amount of such Lender's LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender's Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee ("Fronting Fee"), which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on

31

--------------------------------------------------------------------------------






which there ceases to be any LC Exposure, as well as the Issuing Bank's
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Accrued LC
Participation Fees and Fronting Fees shall be payable in arrears (i) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and (ii) on the date on
which the Revolving Commitments terminate. Any such fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 Business Days after demand therefor. All LC Participation Fees
and Fronting Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

        (d)   All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

        SECTION 2.06    Interest on Loans.    (a) Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.

        (b)   Subject to the provisions of Section 2.06(c), the Loans comprising
each Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

        (c)   Notwithstanding the foregoing, during an Event of Default under
Section 8.01(a), (b), (g) or (h), all Obligations shall, to the extent permitted
by applicable law, bear interest, after as well as before judgment, at a per
annum rate equal to (i) in the case of principal of or interest on any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Revolving Loans as provided in Section 2.06(a) (in
either case, the "Default Rate"). In addition, during such Event of Default, the
LC Participation Fee shall be 2% plus the rate otherwise applicable under
Section 2.05(c)(i).

        (d)   Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

        (e)   All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.

        SECTION 2.07    Termination and Reduction of Commitments.    (a) The
Tranche A Commitment shall automatically terminate at 5:00 p.m., New York City
time, on the Initial Funding Date. The Tranche B Commitment shall automatically
terminate at 5:00 p.m., New York City time, on the Tranche B Commitment
Termination Date. The Revolving Commitments, the Swingline Commitment and the LC
Commitment shall automatically terminate on the Revolving Maturity Date.
Notwithstanding the

32

--------------------------------------------------------------------------------




foregoing, all the Commitments shall automatically terminate at 5:00 p.m., New
York City time, on June 30, 2004, if the initial Credit Extension shall not have
occurred by such time.

        (b)   At its option, Borrower may at any time terminate, or from time to
time permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1.0 million and not less than $3.0 million and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.

        (c)   Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

        SECTION 2.08    Interest Elections.    (a) Each Revolving Borrowing and
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding anything to the
contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than ten Eurodollar Borrowings
outstanding hereunder at any one time. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued, except into a Revolving
Loan.

        (b)   To make an election pursuant to this Section, Borrower shall
deliver, by hand delivery or telecopy, a duly completed and executed Interest
Election Request to the Administrative Agent not later than the time that a
Borrowing Request would be required under Section 2.03 if Borrower were
requesting a Revolving Borrowing or Term Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable.

        (c)   Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

          (i)  the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clause (iii) below shall be specified for each resulting Borrowing);

         (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and

        (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

33

--------------------------------------------------------------------------------



        If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then Borrower shall be deemed to have
selected an Interest Period of one month's duration.

        (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

        (e)   If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, the Interest Period applicable to such
Borrowing shall be deemed to be one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to Borrower,
that (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

        SECTION 2.09    Amortization of Term Borrowings.    (a) Borrower shall
pay to the Administrative Agent, for the account of the Lenders, on the dates
set forth on Annex II, or if any such date is not a Business Day, on the
immediately preceding Business Day (each such date, a "Term Loan Repayment
Date"), a principal amount of the Tranche A Loans and the Tranche B Loans equal
to the amount set forth on Annex II for such date (as adjusted from time to time
pursuant to Section 2.10(e)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

        (b)   To the extent not previously paid, (i) all Tranche A Loans shall
be due and payable on the Tranche A Maturity Date and (ii) all Tranche B Loans
shall be due and payable on the Tranche B Maturity Date.

        SECTION 2.10    Optional and Mandatory Prepayments of Loans.    

        (a)    Optional Prepayments.    Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
any premium or penalty, but subject to the requirements of this Section 2.10;
provided that each partial prepayment shall be in an amount that is an integral
multiple of $1.0 million and not less than $3.0 million.

        (b)    Revolving Loan Prepayments.    (i) In the event of the
termination of all the Revolving Commitments, Borrower shall, on the date of
such termination, repay or prepay all its outstanding Revolving Borrowings and
all outstanding Swingline Loans and replace all outstanding Letters of Credit or
cash collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).

         (ii)  In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

        (iii)  In the event that the sum of all Lenders' Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Revolving Borrowings, and second,
replace outstanding Letters of Credit or cash

34

--------------------------------------------------------------------------------






collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

        (iv)  In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.

        (c)    Asset Sales.    Not later than one Business Day following the
receipt of any Net Cash Proceeds of any Asset Sale by Borrower or any of its
Subsidiaries, Borrower shall apply 100% of such Net Cash Proceeds to make
prepayments in accordance with Sections 2.10(e) and (f); provided that:

          (i)  so long as no Event of Default shall then exist or arise
therefrom, no such prepayment shall be required under this Section 2.10(c) with
respect to (A) any Asset Sale permitted by Section 6.06(a) or Section 6.06(g),
(B) the disposition of property which constitutes a Casualty Event, or (C) Asset
Sales for fair market value resulting in no more than $2.0 million in Net Cash
Proceeds per Asset Sale (or series of related Asset Sales) and less than
$10.0 million in Net Cash Proceeds in any fiscal year; provided that clause (C)
shall not apply in the case of any Asset Sale described in clause (b) of the
definition thereof; and

         (ii)  so long as no Event of Default shall then exist or would arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that (A) Borrower shall have delivered an Officers' Certificate to
the Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are expected to be reinvested in fixed or capital assets within
365 days following the date of such Asset Sale (which Officers' Certificate
shall set forth the estimates of the proceeds to be so expended); provided that
if all or any portion of such Net Cash Proceeds is not so reinvested within such
365-day period, such unused portion shall be applied on the last day of such
period as a mandatory prepayment as provided in this Section 2.10(c).

        (d)    Casualty Events.    Not later than one Business Day following the
receipt of any Net Cash Proceeds from a Casualty Event by Borrower or any of its
Subsidiaries, Borrower shall apply an amount equal to 100% of such Net Cash
Proceeds to make prepayments in accordance with Sections 2.10(e) and (f);
provided that:

          (i)  so long as no Event of Default then exist or arise therefrom, no
such prepayment shall be required under this Section 2.10(d) with respect to any
Casualty Events resulting in no more than $2.0 million in Net Cash Proceeds per
Casualty Event and less than $10.0 million in Casualty Events in any fiscal
year;

         (ii)  so long as no Event of Default shall then exist or arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that Borrower shall have delivered an Officers' Certificate to the
Administrative Agent on or prior to such date stating that such proceeds are
expected to be used, to repair, replace or restore any property in respect of
which such Net Cash Proceeds were paid or to reinvest in other fixed or capital
assets, no later than 365 days following the date of receipt of such proceeds;
and

        (iii)  if any portion of such Net Cash Proceeds shall not be so applied
within such 365-day period, such unused portion shall be applied on the last day
of such period as a mandatory prepayment as provided in this Section 2.10(d).

        (e)    Application of Prepayments.    (i) Prior to any optional or
mandatory prepayment hereunder, Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(f), subject to the provisions of

35

--------------------------------------------------------------------------------



this Section 2.10(e). In the event of any optional or mandatory prepayment of
Term Borrowings made at a time when Term Borrowings of more than one Class
remain outstanding, Borrower shall select Term Borrowings to be prepaid so that
the aggregate amount of such prepayment is allocated between the Tranche A Loans
and Tranche B Loans pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class. Any prepayments of Term Borrowings
pursuant to Section 2.10(c) or (d) shall be applied to reduce scheduled
prepayments required under Section 2.09(a) on a pro rata basis among the
prepayments remaining to be made on each other Term Loan Repayment Date.

         (ii)  Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Term Loans and Revolving Loans shall be applied, as applicable,
first to reduce outstanding ABR Term Loans and ABR Revolving Loans,
respectively. Any amounts remaining after each such application shall be applied
to prepay Eurodollar Term Loans or Eurodollar Revolving Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding (an "Excess Amount"), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the balance of such
required prepayment shall be either (A) applied to the prepayment of Eurodollar
Loans on the last day of the then next-expiring Interest Period for Eurodollar
Loans or (B) prepaid immediately, together with any amounts owing to the Lenders
under Section 2.13.

        (f)    Notice of Prepayment.    Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment and (iii) in the case of prepayment of a
Swingline Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such termination is revoked in accordance with Section 2.07.
Each such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Such notice to the Lenders may be by electronic
communication. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

        SECTION 2.11    Alternate Rate of Interest.    If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

        (a)   the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

        (b)   the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such

36

--------------------------------------------------------------------------------






Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

        SECTION 2.12    Increased Costs.    (a) If any Change in Law shall:

          (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against property of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or

         (ii)  impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender's or the Issuing Bank's holding company, if any, of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered, it being
understood that, to the extent duplicative of the provisions of Section 2.15,
this Section 2.12 shall not apply to Taxes.

        (b)   If any Lender or the Issuing Bank determines (in good faith, but
in its sole absolute discretion) that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's or the Issuing Bank's capital or on the capital of such Lender's or the
Issuing Bank's holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Bank's policies and the policies of
such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.

        (c)   A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 shall be delivered to Borrower (with a
copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

        (d)   Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender's or the Issuing Bank's right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies

37

--------------------------------------------------------------------------------




Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender's or the Issuing Bank's intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall not begin earlier than the date of effectiveness of the Change in
Law.

        SECTION 2.13    Breakage Payments.    In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16, then, in any such event, Borrower shall compensate each Lender
for the loss (other than a loss of anticipated profits), cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

        SECTION 2.14    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.    (a) Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement Obligations, or of amounts payable under Section 2.12, 2.13 or
2.15, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

        (b)   If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to

38

--------------------------------------------------------------------------------




such parties, and (ii) second, towards payment of principal and Reimbursement
Obligations then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Reimbursement Obligations then due
to such parties.

        (c)   If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise (including by exercise of its rights under the Pledge
Agreements), obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(c) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(c)to share in the benefits of the recovery
of such secured claim.

        (d)   Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

        (e)   If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or
10.03(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid.

        SECTION 2.15    Taxes.    (a) Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made without setoff, counterclaim or other defense and free and clear of and
without deduction or withholding for any and all Indemnified Taxes; provided
that if Borrower shall be required by law to deduct any Indemnified Taxes from
such

39

--------------------------------------------------------------------------------




payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions or withholdings applicable
to additional sums payable under this Section 2.15) the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) Borrower shall make such deductions or withholdings and (iii) Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

        (b)   In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

        (c)   Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties and interest arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.

        (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes and in any event within 30 days of any such payment being due, by
Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

        (e)   Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate. Each Foreign
Lender shall (i) furnish either (a) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8BEN (or successor form) or (b) an
accurate and complete U.S. Internal Revenue Service Form W-8ECI (or successor
form), certifying, in either case, to such Foreign Lender's legal entitlement to
an exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder, and (ii) to the extent it may lawfully do so at
such times, upon reasonable request by Borrower or the Administrative Agent,
provide a new Form W-8BEN (or successor form) or Form W-8ECI (or successor form)
upon the expiration or obsolescence of any previously delivered form to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code shall also furnish a "Non-Bank Certificate" in
the form of Exhibit N if it is furnishing a Form W-8BEN.

        (f)    If the Administrative Agent or a Lender (or an assignee)
determines in its reasonable discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of

40

--------------------------------------------------------------------------------




the Administrative Agent or such Lender (or assignee) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that Borrower, upon the request of
the Administrative Agent or such Lender (or assignee), agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender (or assignee) within a reasonable time (not to exceed 20 days) after
receipt of written notice that the Administrative Agent or such Lender (or
assignee) is required to repay such refund to such Governmental Authority.
Nothing contained in this Section 2.15(f) shall require the Administrative Agent
or any Lender (or assignee) to make available its Tax Returns or any other
information which it deems confidential to Borrower or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrower the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

        SECTION 2.16    Mitigation Obligations; Replacement of Lenders.    

        (a)    Mitigation of Obligations.    If any Lender requests compensation
under Section 2.12, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
in reasonable detail submitted by such Lender to the Administrative Agent shall
be conclusive absent manifest error.

        (b)    Replacement of Lenders.    If any Lender requests compensation
under Section 2.12, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, or if any Lender defaults (a "Defaulting Lender") in its
obligation to fund (a "Funding Default") any Loan (a "Defaulted Loan")
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank and Swingline Lender), which consents shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (assuming for this purpose that the
Loans of such Lender were being prepaid) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply.

41

--------------------------------------------------------------------------------






        (c)    Defaulting Lenders.    Anything contained herein to the contrary
notwithstanding, during any Default Period with respect to a Defaulting Lender,
such Defaulting Lender shall be deemed not to be a "Lender" for purposes of
voting on any matters (including the granting of any consents or waivers) with
respect to any of the Loan Documents; to the extent permitted by applicable law,
until such time as the Default Excess with respect to such Defaulting Lender
shall have been reduced to zero, any voluntary prepayment of the Loans shall, if
Borrower so directs at the time of making such voluntary prepayment, be applied
to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding and the Revolving Exposure of such Defaulting Lender were zero, and
any mandatory prepayment of the Loans shall, if Borrower so directs at the time
of making such mandatory prepayment, be applied to the Loans of other Lenders
(but not to the Loans of such Defaulting Lender) as if such Defaulting Lender
had funded all Defaulted Loans of such Defaulting Lender, it being understood
and agreed that Borrower shall be entitled to retain any portion of any
mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (c). No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.16(c), performance by Borrower
of its obligations hereunder and the other Loan Documents shall not be excused
or otherwise modified as a result of any Funding Default or the operation of
this Section 2.16(c); such Defaulting Lender's Revolving Commitment and Term
Loan Commitment shall be excluded for purposes of calculating the commitment fee
payable to such Lender in respect of any day during any Default Period with
respect to such Defaulting Lender, and such Defaulting Lender will not be
entitled to receive any commitment fee pursuant to Section 2.05(a) with respect
to such Defaulting Lender's Commitment in respect of any Default Period with
respect to such Defaulting Lender; and the Revolving Exposure as at any date of
determination shall be calculated as if such Defaulting Lender had furnished all
of its Defaulted Loans. The rights and remedies against a Defaulting Lender
under this Section 2.16(c) are in addition to other rights and remedies which
Borrower may have against such Defaulting Lender with respect to any Funding
Default and which the Administrative Agent or any Lender may have against such
Defaulting Lender with respect to any Funding Default.

        SECTION 2.17    Swingline Loans.    

        (a)    Swingline Commitment.    Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to Borrower
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $30,000,000
or (ii) the sum of the total Revolving Exposures exceeding the total Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and reborrow Swingline Loans.

        (b)    Swingline Loans.    To request a Swingline Loan, Borrower shall
deliver, by hand delivery or telecopy, a duly completed and executed Borrowing
Request to the Administrative Agent and the Swingline Lender, not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan. Each
Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to Borrower by means of a credit to the general deposit
account of Borrower with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of or immediately after giving effect to the
Extension of Credit contemplated by such request a Default has occurred and is
continuing or would result therefrom.

42

--------------------------------------------------------------------------------






Swingline Loans shall be made in minimum amounts of $1.0 million and integral
multiples of $500,000 above such amount.

        (c)    Prepayment.    Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, without premium
or penalty, upon giving written notice to the Swingline Lender and the
Administrative Agent before 2:00 p.m., New York City time, on the proposed date
of repayment.

        (d)    Participations.    The Swingline Lender may at any time in its
discretion by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 A.M., New York
City time, on the next succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender's Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender's Revolving Exposure to exceed such Lender's
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

        SECTION 2.18    Letters of Credit    

        (a)    General.    Subject to the terms and conditions set forth herein,
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary). The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments. In the event of any

43

--------------------------------------------------------------------------------



inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

        (b)    Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions.    To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the Issuing Bank).

        A request for an initial issuance of a Letter of Credit shall specify in
form and detail satisfactory to the Issuing Bank:

          (i)  the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);

         (ii)  the amount thereof;

        (iii)  the expiry date thereof (which shall not be later than the close
of business on the Letter of Credit Expiration Date);

        (iv)  the name and address of the beneficiary thereof;

         (v)  whether the Letter of Credit is to be issued for its own account
or for the account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

        (vi)  the documents to be presented by such beneficiary in connection
with any drawing thereunder;

       (vii)  the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and

      (viii)  such other matters as the Issuing Bank may reasonably require.

        A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail satisfactory to the Issuing
Bank:

          (i)  the Letter of Credit to be amended, renewed or extended;

         (ii)  the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);

        (iii)  the nature of the proposed amendment, renewal or extension; and

        (iv)  such other matters as the Issuing Bank may reasonably require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments and the conditions set forth in
Article IV in respect of such issuance, amendment, renewal or extension shall
have been satisfied. Unless the Issuing Bank shall agree

44

--------------------------------------------------------------------------------



otherwise, no Letter of Credit shall be in an initial amount less than $100,000,
in the case of a Commercial Letter of Credit, or $500,000, in the case of a
Standby Letter of Credit, or is to be denominated in a currency other than
dollars. If at any time the dollar equivalent of the LC Exposure exceeds the LC
Commitment by more than 5% for more than 10 days, the Borrower shall within 2
Business Days thereafter cash collaterize such amount in the manner described in
Section 2.18(i).

        (c)    Expiration Date.    Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) in the case of a Standby
Letter of Credit, (x) the date which is one year after the date of the issuance
of such Standby Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date and (ii) in the case of a Commercial Letter of Credit, (x) the
date that is 180 days after the date of issuance of such Commercial Letter of
Credit (or, in the case of any renewal or extension thereof, 180 days after such
renewal or extension) and (y) the Letter of Credit Expiration Date.

        (d)    Participations.    By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender's Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender's Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.18(e), or of any reimbursement payment required to
be refunded to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

        (e)    Reimbursement.    (i) If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, Borrower shall reimburse such LC
Disbursement by paying to the Issuing Bank an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made if Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that Borrower receives such notice; provided that Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with ABR Revolving
Loans in an equivalent amount and, to the extent so financed, Borrower's
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loans.

         (ii)  If Borrower fails to make such payment when due, the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from Borrower in respect thereof and such Revolving Lender's Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender's Pro Rata

45

--------------------------------------------------------------------------------






Percentage of the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from Borrower thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as appropriate.

        (iii)  If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of such Revolving Lender and Borrower severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of Borrower, the rate per annum set forth in
Section 2.18(h) and (ii) in the case of such Lender, at a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.

        (f)    Obligations Absolute.    The Reimbursement Obligation of Borrower
as provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; or (vi) any
material adverse change in the business, property, results of operations,
prospects or condition, financial or otherwise, of Borrower and its
Subsidiaries. None of the Agents, the Lenders, the Issuing Bank or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of

46

--------------------------------------------------------------------------------






any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

        (g)    Disbursement Procedures.    The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).

        (h)    Interim Interest.    If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
within one Business Day from the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest payable on demand, for each day from and
including the date such LC Disbursement is made to but excluding the date that
Borrower reimburses such LC Disbursement, at the rate per annum determined
pursuant to Section 2.06(c). Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to Section 2.18(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

        (i)    Cash Collateralization.    If any Event of Default shall occur
and be continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in the LC Sub-Account, in the
name of the Collateral Agent and for the benefit of the Revolving Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrower described in
paragraph (g) or (h) of Article VIII. Funds in the LC Sub-Account shall be
applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as aforesaid) shall be returned to Borrower
within three Business Days after all Events of Default have been cured or
waived.

        (j)    Additional Issuing Banks.    Borrower may, at any time and from
time to time, designate one or more additional Revolving Lenders to act as an
issuing bank under the terms of this Agreement, with the consent of the
Administrative Agent (which consent shall not be unreasonable withheld), the
Issuing Bank and such Revolving Lender(s). Any Lender designated as an issuing
bank pursuant to this paragraph (j) shall be deemed (in addition to being a
Revolving Lender) to be the Issuing Bank with respect to Letters of Credit
issued or to be issued by such Revolving Lender, and all references herein and
in the other Loan Documents to the term "Issuing Bank" shall, with respect to
such Letters of Credit, be deemed to refer to such Revolving Lender in its
capacity as Issuing Bank, as the context shall require.

47

--------------------------------------------------------------------------------





        (k)    Resignation or Removal of the Issuing Bank.    The Issuing Bank
may resign as Issuing Bank hereunder at any time upon at least 30 days' prior
notice to the Lenders, the Administrative Agent and Borrower. The Issuing Bank
may be replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term "Issuing Bank" shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

        (l)    Other.    The Issuing Bank shall be under no obligation to issue
any Letter of Credit if

          (i)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

         (ii)  the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

        Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

        SECTION 3.01    Organization; Powers.    Each Company (a) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to carry on its business
as now conducted and to own and lease its property if necessary to conduct such
business and (c) is qualified and in good standing (to the extent such concept
is applicable in the

48

--------------------------------------------------------------------------------




applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any Organizational Document of any Company or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.

        SECTION 3.02    Authorization; Enforceability.    The Transactions to be
entered into by each Loan Party are within such Loan Party's powers and have
been duly authorized by all necessary action on the part of such Loan Party.
This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

        SECTION 3.03    No Conflicts.    Except as set forth on Schedule 3.03,
the Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company or any
judgment, decree or order of any Governmental Authority applicable to any
Company, (c) will not violate or result in a default or require any consent or
approval under any indenture, material agreement, Organizational Document or
other material instrument binding upon any Company or its property, or give rise
to a right thereunder to require any payment to be made by any Company, except
for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens.

        SECTION 3.04    Financial Statements; Projections.    (a) Borrower has
heretofore delivered to the Lenders the consolidated balance sheets and related
statements of income, stockholders' equity and cash flows of Borrower (x) as of
and for the fiscal years ended December 31, 2001, 2002 and 2003, audited by and
accompanied by the unqualified opinion of PricewaterhouseCoopers LLP,
independent public accountants, and (y) as of and for the three-month period
ended March 31, 2004 and for the comparable period of the preceding fiscal year,
in each case, certified by the chief financial officer of Borrower. Such
financial statements and all financial statements delivered pursuant to Sections
5.01(a) and (b) have been prepared in accordance with GAAP and present fairly
and accurately the financial condition and results of operations and cash flows
of Borrower as of the dates and for the periods to which they relate, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (y) above. Except as set forth in such
financial statements or in the notes thereto, after giving effect to the
Transactions, there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents and the Senior Subordinated Note Documents.

        (b)   Borrower has heretofore delivered to the Lenders Borrower's
unaudited pro forma consolidated balance sheet and statements of income and cash
flows and pro forma EBITDA for the fiscal year ended December 31, 2003, as of
and for the three-month period ended March 31, 2004 and for the latest
four-quarter period ending more than 30 days prior to the Closing Date, in each
case after giving effect to the Transactions as if they had occurred on such
date in the case of the balance sheet and as of the beginning of all periods
presented in the case of the statements of income and cash

49

--------------------------------------------------------------------------------




flows. Such pro forma financial statements have been prepared in good faith by
the Loan Parties, based on the assumptions stated therein (which assumptions are
believed by the Loan Parties on the date hereof and on the Closing Date to be
reasonable), are based on the best information available to the Loan Parties as
of the date of delivery thereof, accurately reflect all adjustments required to
be made to give effect to the Transactions, and in accordance with
Regulation S-X, and present fairly the pro forma consolidated financial position
and results of operations of Borrower as of such date and for such periods,
assuming that the Transactions had occurred at such dates (it being understood
that projections are subject to significant uncertainties and contingencies,
many of which are beyond Borrower's control, and that no guarantee can be given
that such projections will be realized).

        (c)   The forecasts of financial performance of Borrower and its
subsidiaries furnished to the Lenders for the period January 1, 2004 through
December 31, 2008 have been prepared in good faith by Borrower and based on
assumptions believed by Borrower to reasonable (it being understood that
projections are subject to significant uncertainties and contingencies, many of
which are beyond Borrower's control, and that no guarantee can be given that
such projections will be realized).

        (d)   Since December 31, 2003, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect.

        SECTION 3.05    Properties.    (a) Each Company has good title to, or
valid leasehold interests in, all its property material to its business, free
and clear of all Liens except for Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted), except to the extent that the failure to be in such condition
could not reasonably be expected to result in a Material Adverse Effect, and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.

        (b)   No Company has received any notice of, nor has any knowledge of,
the occurrence or pendency or contemplation of any Casualty Event affecting all
or any portion of its property that could reasonably be expected to have a
Material Adverse Effect.

        (c)   Each Company owns or has rights to use all of the property and all
rights with respect to any of the foregoing used in, necessary for or material
to each Company's business as currently conducted. The use by each Company of
such property and all such rights with respect to the foregoing do not infringe
on the rights of any person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. No claim has been made and remains outstanding that any
Company's use of any property does or may violate the rights of any third party
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

        SECTION 3.06    Intellectual Property.    

        (a)    Ownership/No Claims.    Each Loan Party owns, or is licensed to
use, all patents, patent applications, trademarks, trade names, servicemarks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the "Intellectual Property"), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim. To
the best knowledge of each Loan Party, the use of such Intellectual Property by
such Loan Party does

50

--------------------------------------------------------------------------------



not infringe the rights of any person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

        (b)    Registrations.    Except pursuant to licenses and other user
agreements entered into by each Loan Party in the ordinary course of business,
on and as of the date hereof (i) each Loan Party owns and possesses the right to
use, and has done nothing to authorize or enable any other person to use, any
copyright, patent or trademark and (ii) all registrations are valid and in full
force and effect.

        (c)    No Violations or Proceedings.    To each Loan Party's knowledge,
on and as of the date hereof, there is no material violation by others of any
right of such Loan Party with respect to any copyright, patent or trademark
except as may be set forth on Schedule 3.06(c).

        SECTION 3.07    Equity Interests and Subsidiaries.    (a)
Schedule 3.07(a) sets forth a list of (i) all the Subsidiaries of Borrower and
their jurisdiction of organization as of the Closing Date and (ii) the number of
each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date. All Equity Interests of each Company are duly and validly issued and are
fully paid and non-assessable, and, other than the Equity Interests of Borrower,
are owned by Borrower, directly or indirectly through Wholly Owned Subsidiaries.
Each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Pledge
Agreements, free of any and all Liens, rights or claims of other persons, except
the security interest created by the Pledge Agreements, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests.

        (b)   Except as set forth on Schedule 3.07(b), no consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably desirable (from the perspective of a secured party) in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent for the benefit of the Secured Parties under the Pledge
Agreements or the exercise by the Collateral Agent of the voting or other rights
provided for in the Pledge Agreements or the exercise of remedies in respect
thereof.

        (c)   An accurate organization chart, showing the ownership structure of
Borrower and each Subsidiary on the Closing Date, and after giving effect to the
Transactions, is set forth on Schedule 3.07(c).

        SECTION 3.08    Litigation; Compliance with Laws.    (a) Except as set
forth on Schedule 3.08, there are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority now pending or, to the knowledge
of any Company, overtly threatened against or affecting any Company or any
business, property or rights of any Company (i) that involve any Loan Document
or any of the Transactions or (ii) could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

        (b)   Except for matters covered by Section 3.18, no Company or any of
its property is in violation of, nor will the continued operation of its
property as currently conducted violate, any Requirements of Law (including any
zoning or building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company's Real Property or is
in default with respect to any judgment, writ, injunction, decree, rule or order
of any Governmental Authority, where such violation or default, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

51

--------------------------------------------------------------------------------




        SECTION 3.09    Agreements.    (a) No Company is a party to any
agreement or instrument or subject to any corporate or other constitutional
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

        (b)   No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default.

        SECTION 3.10    Federal Reserve Regulations.    (a) No Company is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

        (b)   No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Collateral pursuant to the Pledge
Agreements does not violate such regulations.

        SECTION 3.11    Investment Company Act; Public Utility Holding Company
Act.    No Company is (a) an "investment company" or a company "controlled" by
an "investment company," as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a "holding company," an
"affiliate" of a "holding company" or a "subsidiary company" of a "holding
company," as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.

        SECTION 3.12    Use of Proceeds.    Borrower will use the proceeds of
(a) the Term Loans, the IPO and the issuance of the Senior Subordinated Notes to
(i) repay $200.2 million of outstanding debt, as described on Schedule B hereto,
(ii) repay $[    ]million of intercompany debt owed to ALLETE and its
affiliates, as described on Schedule B hereto, (iii) repurchase shares of
Borrower's common stock from certain ALLETE employee benefit plans for an
approximate purchase price of $130.0 million, (iv) pay related fees and expenses
and (v) use for general corporate purposes and (b) the Revolving Loans and
Swingline Loans on and after the Initial Funding Date for working capital and
general corporate purposes (including to effect Permitted Acquisitions).

        SECTION 3.13    Taxes.    Each Company has (a) timely filed or caused to
be timely filed all material federal income Tax Returns and all material state,
local and foreign Tax Returns or materials required to have been filed by it and
all such Tax Returns are true and correct in all material respects and (b) duly
and timely paid or caused to be duly and timely paid all Taxes (whether or not
shown on any Tax Return) due and payable by it and all assessments received by
it, except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP or (ii) which could not, individually or in the
aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Each
Company is unaware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. No Company has ever been a party to any
understanding or arrangement constituting a "tax shelter" within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever "participated" in a "reportable transaction" within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.

        SECTION 3.14    No Material Misstatements.    No (a) information,
report, financial statement, certificate, Borrowing Request, LC Request, exhibit
or schedule furnished by any Company or

52

--------------------------------------------------------------------------------




(b) written information, report or financial statement furnished on behalf of
any Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Confidential Information Memorandum), when taken as a
whole, contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each Company represents
only that it acted in good faith and utilized assumptions deemed reasonable at
the time of preparation and due care in the preparation of such information,
report, financial statement, exhibit or schedule (it being understood that
projections are subject to significant uncertainties and contingencies, many of
which are beyond Borrower's control, and that no guarantee can be given that
such projections will be realized).

        SECTION 3.15    Labor Matters.    As of the date hereof and the Closing
Date, except as set forth on Schedule 3.15, there are no strikes, lockouts or
slowdowns against any Company pending or, to the knowledge of any Company,
threatened. The hours worked by and payments made to employees of any Company
have not been in violation of the Fair Labor Standards Act of 1938, as amended,
or any other applicable federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

        SECTION 3.16    Solvency.    Immediately after the consummation of the
Transactions to occur on the Initial Funding Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan, (a) the fair value of the properties of each Loan Party (on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (on a consolidated basis with its Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party (on a consolidated basis with its Subsidiaries) will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party (on a
consolidated basis with its Subsidiaries) will not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

        SECTION 3.17    Employee Benefit Plans.    Except as set forth on
Schedule 3.17: (a) Each Company and its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of any Company or any of its ERISA Affiliates or the imposition of a
Lien on any of the property of any Company. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $5.0 million the fair market value of the property of all such
underfunded Plans. Using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of each Company

53

--------------------------------------------------------------------------------




or its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

        (b)   To the extent applicable, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. No Company has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the respective Company on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the property of such Foreign
Plan, and for each Foreign Plan which is not funded, the obligations of such
Foreign Plan are properly accrued.

        SECTION 3.18    Environmental Matters.    (a) Except as set forth in
Schedule 3.18 and except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:

          (i)  The Companies and their businesses, operations and Real Property
are and in the last six years (or, with respect to any Real Property purchased
or leased by a Company during such period, such shorter period in which such
Real Property was owned or leased by such Company) have been in substantial
compliance with, and the Companies have no liability under, Environmental Law;

         (ii)  The Companies have obtained all Environmental Permits required
for the conduct of their businesses and operations, and the ownership, operation
and use of their property, under Environmental Law, all such Environmental
Permits are valid and in good standing and, under the currently effective
business plan of the Companies, no expenditures or operational adjustments will
be required in order to renew or modify such Environmental Permits during the
next five years;

        (iii)  There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or
formerly owned, leased or operated by the Companies or, to the Company's
knowledge, their predecessors in interest that could result in liability by the
Companies under Environmental Law;

        (iv)  There is no Environmental Claim pending or, to the knowledge of
the Companies, threatened against the Companies, or relating to the Real
Property currently or formerly owned, leased or operated by the Companies or
relating to the operations of the Companies, and there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim; and

         (v)  To the knowledge of the Companies, no person with an indemnity or
contribution obligation to the Companies relating to compliance with or
liability under Environmental Law is in default with respect to such obligation.

        (b)   Except as set forth in Schedule 3.18:

          (i)  No Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location, except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

         (ii)  No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by

54

--------------------------------------------------------------------------------






the Companies or any of their predecessors in interest is (i) listed or proposed
for listing on the National Priorities List promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any Governmental Authority including any such
list relating to petroleum;

        (iii)  No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
property of the Companies;

        (iv)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and

         (v)  The Companies have made available to the Lenders all material
records and files in the possession, custody or control of, or otherwise
reasonably available to, the Companies concerning compliance with or liability
under Environmental Law, including those concerning the existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.

        SECTION 3.19    Insurance.    Schedule 3.19 sets forth a true, complete
and correct description of all insurance maintained by each Company as of the
Closing Date. All insurance maintained by the Companies is in full force and
effect, all premiums have been duly paid and no Company has received notice of
violation or cancellation thereof. Each Company has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.

        SECTION 3.20    Security Documents.    (a) The Pledge Agreements are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 2 to the Pledge
Agreement, (ii) the applicable steps described in the legal opinions of foreign
counsel are complied with, and (iii) upon the taking of possession or control by
the Collateral Agent of the Collateral with respect to which a security interest
may be perfected by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Pledge Agreement), the Liens created by the
Pledge Agreements shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Collateral subject to no Liens.

        (b)   Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties'
right, title and interest in and to the Collateral thereunder, and when (i) all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law, (ii) the applicable steps described in the legal
opinions of foreign counsel are complied with, and (iii) upon the taking of
possession or control by the Collateral Agent of the Collateral with respect to
which a security interest may be perfected by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Pledge
Agreement), such Security Document will constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than the applicable Permitted
Liens.

        SECTION 3.21    Anti-Terrorism Law.    (a) No Loan Party and, to the
knowledge of the Loan Parties, none of its Affiliates is in violation of any
laws relating to terrorism or money laundering

55

--------------------------------------------------------------------------------




("Anti-Terrorism Laws"), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the "Executive Order"), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

        (b)   No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:

          (i)  a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

         (ii)  a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

        (iii)  a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

        (iv)  a person that commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order; or

         (v)  a person that is named as a "specially designated national and
blocked person" on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control ("OFAC") at its official website or
any replacement website or other replacement official publication of such list.

        (c)   No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

        SECTION 3.22    Subordination of Senior Subordinated Notes.    The
Obligations are "Senior Debt," the Guaranteed Obligations are "Subsidiary
Guarantor Senior Debt" and the Obligations and Guaranteed Obligations are
"Designated Senior Debt," in each case, within the meaning of the Senior
Subordinated Note Documents.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

        SECTION 4.01    Conditions to Initial Credit Extension.    The
obligation of each Lender and, if applicable, each Issuing Bank to fund the
initial Credit Extension requested to be made by it shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.01.

        (a)    Loan Documents.    All legal matters incident to this Agreement,
the Credit Extensions hereunder and the other Loan Documents shall be
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent an executed
counterpart of each of the Loan Documents.

        (b)    Corporate Documents.    The Administrative Agent shall have
received:

          (i)  a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent

56

--------------------------------------------------------------------------------



date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors or member of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i));

         (ii)  a certificate as to the standing or status, as the case may be,
of each Loan Party (in so-called "long-form" if available) as of a recent date,
from such Secretary of State; and

        (iii)  such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

        (c)    Officers' Certificate.    The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the chief financial officer of Borrower, confirming compliance with
the conditions precedent set forth in this Section 4.01 and Sections 4.02(b),
(c) and (d).

        (d)    Financings and Other Transactions, Etc.    (i) The (A) IPO,
(B) issuance of the Senior Subordinated Notes, (C) repayment of certain
Borrower's bank debt, as described on Schedule B hereto, (D) repayment of $200.0
intercompany debt, as described on Schedule B hereto and (E) payment of fees and
expenses in connection with the foregoing shall have been consummated or shall
be consummated simultaneously on the Initial Funding Date, in each case in all
material respects in accordance with the terms hereof and the terms of the
Transaction Documents, without the waiver or amendment of any such terms not
approved by the Administrative Agent and the Arrangers other than any waiver or
amendment thereof that is not materially adverse to the interests of the
Lenders.

         (ii)  Borrower shall have received not less than $125.0 million in
gross proceeds from the issuance and sale of the Senior Subordinated Notes, and
the Senior Subordinated Note Agreement shall be in form and substance reasonably
satisfactory to the Arrangers.

        (iii)  Borrower shall have received not less than $140.0 million in
gross proceeds from the IPO and the IPO Documents shall be in form and substance
reasonably satisfactory to the Arrangers.

        (iv)  The Lenders shall be satisfied with the capitalization, the terms
and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies.

         (v)  Certain of Borrower's outstanding debt and $200.0 million of
intercompany debt owed to ALLETE shall have been paid in full to the
satisfaction of the Lenders with all liens in favor of the existing lenders
being unconditionally released; the Administrative Agent shall have received a
"pay-off" letter or other evidence of repayment in form and substance reasonably
satisfactory to the Administrative Agent with respect to all Material
Indebtedness owed to third parties being refinanced in the Refinancing; and the
Administrative Agent shall have received from any person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents, releases of security interests in
Intellectual Property and other instruments, in each case in proper form for
recording, as the Administrative Agent shall have reasonably requested to
release and terminate of record the Liens securing such debt.

        (e)    Financial Statements, Pro Forma Balance Sheet;
Projections.    The Lenders shall have received and shall be satisfied with the
form and substance of the financial statements described in Section 3.04 and
with the forecasts of the financial performance of Borrower and its
Subsidiaries.

57

--------------------------------------------------------------------------------






        (f)    Indebtedness and Minority Interests.    After giving effect to
the Transactions and the other transactions contemplated hereby, no Company
shall have outstanding any Indebtedness or preferred stock other than (i) the
Loans and Credit Extensions hereunder, (ii) the Senior Subordinated Notes,
(iii) the Indebtedness listed on Schedule 6.01(b) and (iv) Indebtedness owed to
Borrower or any Subsidiary Guarantor.

        (g)    Opinions of Counsel.    The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arrangers, the Lenders and
the Issuing Bank, a favorable written opinion of (i) Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel for ALLETE, parent company of the Loan
Parties, substantially to the effect set forth in Exhibit K-I, (ii) each local
and foreign counsel listed on Schedule 4.01(g), substantially to the effect set
forth in Exhibit K-2, in each case (A) dated the Closing Date, (B) addressed to
the Agents, the Issuing Bank and the Lenders and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and (iii) a copy of each legal opinion delivered under
the other Transaction Documents, accompanied by reliance letters from the party
delivering such opinion authorizing the Agents, Lenders and the Issuing Bank to
rely thereon as if such opinion were addressed to them.

        (h)    Solvency Certificate.    The Administrative Agent shall have
received a solvency certificate in the form of Exhibit L, dated the Closing Date
and signed by the chief financial officer of Borrower.

        (i)    Requirements of Law.    The Lenders shall be satisfied that
Borrower, its Subsidiaries and the Transactions shall be in full compliance with
all material Requirements of Law, including Regulations T, U and X of the Board,
and shall have received satisfactory evidence of such compliance reasonably
requested by them.

        (j)    Consents.    The Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transactions, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.

        (k)    Litigation.    There shall be no litigation, public or private,
or administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or overtly threatened, that, singly or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or could materially and adversely affect the ability of Borrower and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

        (l)    Sources and Uses.    The sources and uses of the Loans shall be
as set forth in Section 3.12.

        (m)    Fees.    The Lenders shall have received all Fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expenses of Cahill Gordon & Reindel LLP, special
counsel to the Agents, and the fees and expenses of any local counsel, foreign
counsel, appraisers, consultants and other advisors to the Arrangers and Agents)
required to be reimbursed or paid by Borrower hereunder or under any other Loan
Document.

        (n)    Personal Property Requirements.    The Collateral Agent shall
have received:

          (i)  all certificates representing or evidencing the Collateral
accompanied by instruments of transfer and stock powers undated and endorsed in
blank;

58

--------------------------------------------------------------------------------



         (ii)  UCC financing statements in appropriate form for filing under the
UCC and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Pledge Agreements;

        (iii)  certified copies of UCC, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Collateral of any Loan Party
is located and the state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Collateral Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Security Documents; and

        (iv)  evidence acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.

        (o)    Minimum Consolidated EBITDA.    Borrower's pro forma Consolidated
EBITDA for the last four-quarter period ending more than 30 days prior to the
Closing Date shall not be less than $200.0 million.

        (p)    Escrow of Funds.    The Lenders shall be satisfied with
Borrower's plans and arrangements to redeem the Indebtedness set forth on
Schedule B within 60 days of the Initial Funding Date and upon the funding of
the Loans on the Initial Funding Date hereunder the Borrower shall deposit the
amount required to redeem such debt in escrow pursuant to an escrow agreement on
terms and conditions and pursuant to documentation and with an escrow agent
reasonably satisfactory to the Arrangers until the redemption date.

        SECTION 4.02    Conditions to All Credit Extensions.    The obligation
of each Lender and each Issuing Bank to make any Credit Extension (including the
initial Credit Extension) shall be subject to, and to the satisfaction of, each
of the conditions precedent set forth below.

        (a)    Notice.    The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.18(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17(b).

        (b)    No Default.    Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after giving effect to such Credit Extension
and the application of the proceeds thereof, no Default shall have occurred and
be continuing on such date.

        (c)    Representations and Warranties.    Each of the representations
and warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to "materiality" or
"Material Adverse Effect" shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

59

--------------------------------------------------------------------------------





        (d)    No Legal Bar.    No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.

        Each of the delivery of a Borrowing Request or notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit and the
acceptance by Borrower of the proceeds of such Credit Extension shall constitute
a representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

        Each Loan Party warrants, covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:

        SECTION 5.01    Financial Statements, Reports, etc.    Furnish to the
Administrative Agent:

        (a)    Annual Reports.    As soon as available and in any event within
90 days after the end of each fiscal year (but no later than the date on which
Borrower is required to file a Form 10-K under the Exchange Act), (i) the
consolidated balance sheet of Borrower as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders' equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (which opinion shall not be qualified as to scope or contain
any going concern qualification), stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower as of the dates and for the periods
specified in accordance with GAAP, and (ii) a management's discussion and
analysis of the financial condition and results of operations for such fiscal
year, as compared to the previous fiscal year; provided that delivery of the
Form 10-K shall satisfy clauses (i) and (ii) above;

        (b)    Quarterly Reports.    As soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (but no later than the date on which Borrower is required to file a
Form 10-Q under the Exchange Act), (i) the consolidated balance sheet of
Borrower as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto, all prepared in accordance with Regulation S-X
under the Securities Act and accompanied by a certificate of a Financial Officer
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Borrower as of the date and for the

60

--------------------------------------------------------------------------------






periods specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section 5.01, subject to normal year-end audit adjustments, and (ii) a
management's discussion and analysis of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year;
provided that delivery of the applicable Form 10-Q shall satisfy clauses (i) and
(ii) above;

        (c)    Financial Officer's Certificate.    (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b) above, a
Compliance Certificate certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; and
(ii) concurrently with any delivery of financial statements under Section 5.01
(a) or (b) above, a Compliance Certificate setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in Sections 6.07(e) and 6.10 (including
the aggregate amount of Equity Interests for such period and the uses therefor);

        (d)    Public Reports.    Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Company with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;

        (e)    Management Letters.    Promptly after the receipt thereof by any
Company, a copy of any "management letter" received by any such person from its
certified public accountants and the management's responses thereto; and

        (f)    Other Information.    Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

        SECTION 5.02    Litigation and Other Notices.    Furnish to the
Administrative Agent written notice of the following promptly (and, in any
event, within three Business Days of the occurrence thereof):

        (a)   any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

        (b)   the filing or commencement of any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;

        (c)   any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

        (d)   the occurrence of a Casualty Event that could reasonably be
expected to result in a Material Adverse Effect; and

        (e)   (i) the incurrence of any Lien on, or claim asserted against any
of the Collateral or (ii) the occurrence of any other event which could
materially affect the value of the Collateral.

        SECTION 5.03    Existence; Businesses and Properties.    (a) Do or cause
to be done all things necessary to preserve, renew and maintain in full force
and effect its legal existence, except as otherwise expressly permitted under
Section 6.05 or Section 6.06 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

61

--------------------------------------------------------------------------------



        (b)   Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay and perform its material obligations under all Leases and
Transaction Documents; and at all times maintain, preserve and protect all
property material to the conduct of such business and keep such property in good
repair, working order and condition (other than wear and tear occurring in the
ordinary course of business) and from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
consolidations or mergers by or involving any Company in accordance with
Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

        SECTION 5.04    Insurance.    (a) Keep its insurable property adequately
insured at all times by financially sound and reputable insurers and maintain
such other insurance, in each case, to such extent and against such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including insurance with respect to properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an "all risk" basis, (ii) commercial general
liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) business interruption insurance and
(iv) worker's compensation insurance and such other insurance as may be required
by any Requirement of Law; provided that with respect to physical hazard
insurance, neither the Collateral Agent nor the applicable Company shall agree
to the adjustment of any claim in excess of $5.0 million thereunder without the
consent of the other (such consent not to be unreasonably withheld or delayed);
provided, further, that no consent of any Company shall be required during an
Event of Default.

        (b)   All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of
written notice thereof, (ii) name the Collateral Agent as additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of property insurance), as applicable, and (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause.

        SECTION 5.05    Obligations and Taxes.    (a) Pay its Indebtedness and
other obligations promptly and in accordance with their terms and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such obligation, Tax, assessment, charge,
levy or claim so long as (x)(i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings

62

--------------------------------------------------------------------------------




timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP and (ii) such contest operates to
suspend collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien or (y) the non-payment of all
such obligations, Taxes, assessments, charges, levies or claims in the aggregate
could not reasonably be expected to result in a Material Adverse Effect.

        (b)   Timely and correctly file all material Tax Returns required to be
filed by it.

        (c)   Borrower does not intend to treat the Loans as being a "reportable
transaction" within the meaning of Treasury Regulation Section 1.6011-4. In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.

        SECTION 5.06    Employee Benefits.    (a) Comply in all material
respects with the applicable provisions of ERISA and the Code and (b) furnish to
the Administrative Agent (x) as soon as practicable after, and in any event
within 5 days after any Responsible Officer of any Company knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event could reasonably be expected to result in liability of the
Companies or any of their ERISA Affiliates in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect or the imposition of a
Lien, a statement of a Financial Officer of Borrower setting forth details as to
such ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) upon request by the Administrative Agent, copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

        SECTION 5.07    Maintaining Records; Access to Properties and
Inspections; Annual Meetings.    Keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities. Each Company will permit any representatives designated
by the Administrative Agent or any Lender (after consultation with, and subject
to coordination of visits by, the Administrative Agent), upon reasonable prior
notice, to visit and inspect the financial records and the property of such
Company at reasonable times during normal business hours and to make extracts
from and copies of such financial records, and permit any representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances, accounts and condition of any Company with the officers and employees
thereof and advisors therefor (including independent accountants); provided
that, unless an Event of Default has occurred and is continuing, such rights may
only be exercised once per year.

        SECTION 5.08    Use of Proceeds.    Use the proceeds of the Loans only
for the purposes set forth in Section 3.12 and request the issuance of Letters
of Credit only for the purposes set forth in the definition of Commercial Letter
of Credit or Standby Letter of Credit, as the case may be.

        SECTION 5.09    Compliance with Environmental Laws; Environmental
Reports.    (a) Comply, and cause all lessees and other persons occupying Real
Property owned, operated or leased by any Company to comply, in all material
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

63

--------------------------------------------------------------------------------




        (b)   If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default, at the written request of the Administrative Agent or the Required
Lenders through the Administrative Agent, provide to the Lenders within 45 days
after such request, at the expense of Borrower, an environmental assessment
report regarding the matters which are the subject of such Default, including,
where appropriate, any soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in the form and substance, reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them.

        SECTION 5.10    Interest Rate Protection.    No later than the 180th day
after the Closing Date, Borrower shall enter into, and for a minimum of two
years thereafter maintain, Hedging Agreements with terms and conditions
acceptable to the Administrative Agent that result in at least 50% of the
aggregate principal amount of Borrower's Consolidated Indebtedness being
effectively subject to a fixed or maximum interest rate acceptable to the
Administrative Agent.

        SECTION 5.11    Additional Collateral; Additional Subsidiary
Guarantors.    With respect to any person that is or becomes a Wholly-Owned
Subsidiary of any Loan Party after the Closing Date, promptly (and in any event
within 30 days after such person becomes a Subsidiary) (a) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Pledge Agreements or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on the Equity Interests of such new Subsidiary
(or, in the case of any Foreign Subsidiary, Equity Interests representing 65% of
the total voting power of all outstanding Voting Stock of such Subsidiary)
subject to no Liens other than Permitted Liens, (b) take all actions necessary
to cause such Lien to be duly perfected to the extent required by such Pledge
Agreement in accordance with all applicable Requirements of Law, including
(i) the delivery to the Collateral Agent of the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by a Loan
Party (or, in the case of any Foreign Subsidiary, Equity Interests representing
65% of the total voting power of all outstanding Voting Stock of such
Subsidiary), together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and (ii) the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative
Agent, (c) cause each new Subsidiary that is a Domestic Subsidiary to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor, (d) in the event such new Subsidiary is a Domestic Subsidiary and
owns any Equity Interests of another Subsidiary (or at such time as such new
Subsidiary that is a Domestic Subsidiary acquires any Equity Interests of
another Subsidiary), cause such new Subsidiary to (A) execute a joinder
agreement to the applicable Pledge Agreement, substantially in the form annexed
thereto or, in the case of a Foreign Subsidiary, execute a pledge agreement
compatible with the laws of such Foreign Subsidiary's jurisdiction in form and
substance reasonably satisfactory to the Administrative Agent, and (B) take all
actions necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Pledge Agreement to
be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent, in each case, subject to the limitations set forth in
clause (a) with respect to Foreign Subsidiaries and (e) deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent opinions of
counsel in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent as the Administrative Agent and the Collateral
Agent shall request regarding the validity, perfection and priority of the Liens
on Collateral pursuant to this sentence; provided that Sections 5.11(c) and (d)
shall not apply to any new Subsidiary that is an SPE, so long as any such new
SPE shall not guarantee any other Indebtedness of the Company or its
Subsidiaries.

64

--------------------------------------------------------------------------------




        SECTION 5.12    Security Interests; Further Assurances.    Promptly,
upon the reasonable request of the Administrative Agent, the Collateral Agent or
any Lender, at Borrower's expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no Liens, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Lender may
reasonably require.

        SECTION 5.13    Information Regarding Collateral.    Except as described
on Schedule 5.13, not effect any change (i) in any Loan Party's legal name,
(ii) in the location of any Loan Party's chief executive office, (iii) in any
Loan Party's identity or organizational structure, (iv) in any Loan Party's
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party's jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
30 days' prior written notice (in the form of an Officers' Certificate), or such
lesser notice period agreed to by the Collateral Agent, of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence.

        SECTION 5.14    Redemption of Outstanding Debt.    Give irrevocable
notice of redemption or prepayment, as the case may be, to the holders of the
Indebtedness set forth on Schedule B within three Business Days of the Initial
Funding Date. The amount required to redeem such Indebtedness shall be deposited
into escrow as described in Section 4.01(p).

ARTICLE VI

NEGATIVE COVENANTS

        Each Loan Party warrants, covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts

65

--------------------------------------------------------------------------------




drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

        SECTION 6.01    Indebtedness.    Incur, create, assume or permit to
exist, directly or indirectly, any Indebtedness, except

        (a)   Indebtedness incurred under this Agreement and the other Loan
Documents;

        (b)   (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b), (ii) the Senior Subordinated Notes and Senior Subordinated
Note Guarantees (including any notes and guarantees issued in exchange therefor
in accordance with the registration rights document entered into in connection
with the issuance of the Senior Subordinated Notes and Senior Subordinated Note
Guarantees) and (iii) refinancings or renewals thereof; provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount not greater
than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) if such
Indebtedness being renewed or refinanced is subordinated Indebtedness, the
refinancing Indebtedness shall be at least as subordinate as the Indebtedness
being refinanced;

        (c)   Indebtedness under Hedging Obligations that are designed to
protect against fluctuations in interest rates, foreign currency exchange rates
or commodity prices, in each case not entered into for speculative purposes;
provided that if such Hedging Obligations relate to interest rates, (a) such
Hedging Obligations relate to payment obligations on Indebtedness otherwise
permitted to be incurred by the Loan Documents and (b) the notional principal
amount of such Hedging Obligations at the time incurred does not exceed the
principal amount of the Indebtedness to which such Hedging Obligations relate;

        (d)   Indebtedness permitted by Section 6.04(f);

        (e)   Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations, and refinancings or renewals thereof;

        (f)    Indebtedness incurred by Foreign Subsidiaries and/or
Non-Guarantor Subsidiaries in an aggregate amount not to exceed $50.0 million at
any time outstanding;

        (g)   Indebtedness in respect of bid, performance or surety bonds,
appeal bonds or replevin bonds issued for the account of any Company in the
ordinary course of business, including guarantees or obligations of any Company
with respect to letters of credit supporting such bid, performance or surety
obligations (in each case other than for an obligation for money borrowed);

        (h)   Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01;

        (i)    Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

        (j)    Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

        (k)   unsecured subordinated Indebtedness of any Company, subordinated
to the Loans on terms and conditions reasonably satisfactory to the
Administrative Agent;

66

--------------------------------------------------------------------------------






        (l)    Indebtedness of any person assumed in connection with the
acquisition of such person permitted under Section 6.07 if such person becomes a
Loan Party after the date hereof and extensions, renewals or replacements of any
such Indebtedness that do not increase the principal amount thereof; provided,
that such Indebtedness exists at the time such person becomes a Loan Party and
was not created in connection with or in anticipation of such acquisition;
provided, further, that such Indebtedness in the aggregate does not exceed
$25.0 million;

        (m)  Indebtedness consisting of customary purchase price adjustments,
earn-outs, indemnification obligations and similar items of the Loan Parties in
connection with Permitted Acquisitions and permitted Asset Sales;

        (n)   Indebtedness pursuant to the Receivables Purchase Agreement
facility or pursuant to a receivables purchase agreement in connection with a
future SPE; provided that the aggregate principal amount shall not exceed
$600 million outstanding at any time in the case of the Receivables Purchase
Agreement facility or an aggregate of $150.0 million outstanding at any time in
the case of all future SPEs;

        (o)   other Indebtedness of any Company in an aggregate principal amount
not to exceed $75.0 million;

        (p)   Indebtedness in respect of judgments or awards (i) which have been
in force for less than the applicable appeal period and for which such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or (ii) are being contested in good faith by
appropriate proceedings timely instituted and diligently conducted by the
applicable Company;

        (q)   Indebtedness under the Dividend Note; and

        (r)   $15.0 million (or the Canadian equivalent) of Indebtedness under
letters of credit issued to support Borrower's or its Subsidiaries' Canadian
operations.

        SECTION 6.02    Liens.    Create, incur, assume or permit to exist,
directly or indirectly, any Lien on any property now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
the following (collectively, the "Permitted Liens"):

        (a)   inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

        (b)   Liens in respect of property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers', warehousemen's, materialmen's,
landlords', workmen's, suppliers', repairmen's and mechanics' Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole and (ii) which, if
they secure obligations that are then due and unpaid, are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;

        (c)   any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute

67

--------------------------------------------------------------------------------






Lien (i) except as permitted by Section 6.01(b)(ii)(A), does not secure an
aggregate amount of Indebtedness, if any, greater than that secured on the
Closing Date and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an "Existing Lien");

        (d)   easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;

        (e)   Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be prosecuting an appeal or proceedings for review in respect of which adequate
reserves are being maintained in accordance with GAAP;

        (f)    Liens (other than any Lien imposed by ERISA) (x) imposed by law
or deposits made in connection therewith in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business or deposits made in connection therewith to secure liability for
premiums to insurance carriers; provided that (i) with respect to clauses (x),
(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien and (ii) to the extent such Liens are not imposed by law, such Liens shall
in no event encumber any property other than cash and Cash Equivalents;

        (g)   Leases or subleases of the properties of any Company, in each case
entered into in the ordinary course of such Company's business so long as such
Leases or subleases do not, individually or in the aggregate, (i) interfere in
any material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;

        (h)   Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

        (i)    Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;

        (j)    bankers' Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company (including any restriction on the use of such
cash and Cash Equivalents), in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that,

68

--------------------------------------------------------------------------------






unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

        (k)   Liens on property existing on any property or asset prior to the
acquisition thereof by any Company or on any property of a person existing at
the time such person is acquired or merged with or into or consolidated with any
Company to the extent permitted hereunder (and not created in anticipation or
contemplation thereof); provided that such Liens do not extend to property not
subject to such Liens at the time of acquisition (other than improvements
thereon) and are no more favorable to the lienholders than such existing Lien;

        (l)    Liens granted pursuant to the Security Documents to secure the
Obligations;

        (m)  licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

        (n)   interests of lessors in leased property, including the filing of
UCC financing statements solely as a precautionary measure in connection with
operating leases or consignment of goods;

        (o)   Liens securing Indebtedness incurred pursuant to Section 6.01(f);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness;

        (p)   Liens incurred in the ordinary course of business of any Company
with respect to obligations that do not in the aggregate exceed $10.0 million at
any time outstanding;

        (q)   Liens incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets on the related assets and
proceeds thereof in favor of the seller or shipper of such goods or assets;

        (r)   Liens on cash earnest money deposits in connection with Permitted
Acquisitions in an aggregate amount not to exceed $5.0 million at any time
outstanding;

        (s)   Liens on receivables and related assets sold to AFC Funding
Corporation granted under the Receivables Purchase Agreement or the Purchase and
Sale Agreement and documents and transactions related thereto, including without
limitation, the sale of receivables from Automotive Finance Corporation to AFC
Funding Corporation pursuant to the Receivables Purchase Agreement, or under a
receivables purchase agreement in connection with a future SPE; and

        (t)    Liens in favor of the escrow agent, in connection with the escrow
of funds required by Section 4.01(p);

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Collateral, other than Liens granted pursuant to
the Security Documents.

        SECTION 6.03    Sale and Leaseback Transactions.    Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a "Sale and Leaseback
Transaction") unless (i) the sale of such property is permitted by Section 6.06
and (ii) any Liens arising in connection with its use of such property are
permitted by Section 6.02.

        SECTION 6.04    Investment, Loan and Advances.    Directly or
indirectly, lend money or credit (by way of guarantee or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any

69

--------------------------------------------------------------------------------




capital contribution to, any other person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, "Investments"), except that the following shall be
permitted:

        (a)   the Companies may consummate the Transactions in accordance with
the provisions of the Transaction Documents;

        (b)   Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

        (c)   the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other deposits in the ordinary course of business;

        (d)   Hedging Obligations incurred pursuant to Section 6.01(c);

        (e)   loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes and to purchase
Equity Interests of Borrower, in aggregate amount not to exceed $10.0 million at
any time outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

        (f)    Investments (i) by Borrower in any Subsidiary Guarantor, (ii) by
any Company in Borrower or any Subsidiary Guarantor, (iii) by a Subsidiary
Guarantor in another Subsidiary Guarantor and (iv) by a Subsidiary that is not a
Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary Guarantor;

        (g)   Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company's past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

        (h)   Investments made or received by Borrower or any Subsidiary as a
result of consideration received in connection with an Asset Sale made in
compliance with Section 6.06;

        (i)    other Investments in an aggregate amount not to exceed
$75.0 million at any time outstanding;

        (j)    acquisitions in compliance with Section 6.07;

        (k)   Contingent Obligations permitted by Section 6.01;

        (l)    Contingent Obligations in respect of customary indemnification
and purchase price adjustment obligations of any Loan Party incurred in
connection with Asset Sales permitted by Section 6.06;

        (m)  Investments constituting short-term inventory-secured financings
made by Automotive Finance Corporation, Automotive Finance Canada, Inc or by
future SPEs;

        (n)   purchase of receivables by AFC Funding Corporation from Automotive
Finance Corporation pursuant to the Receivables Purchase Agreement or pursuant
to a receivables purchase agreement entered into by future SPEs;

        (o)   letters of credit issued to support customer obligations naming a
Company as the beneficiary;

70

--------------------------------------------------------------------------------






        (p)   intercompany loans between Non-Subsidiary Guarantors and Borrower
or a Subsidiary Guarantor in connection with Borrower's U.S. federal tax
planning in the ordinary course of business;

        (q)   Investments in new Foreign Subsidiaries owned by Domestic
Subsidiaries in an amount not to exceed $25.0 million; provided that the
applicable Company complies with Section 5.11;

        (r)   purchases of Senior Subordinated Notes in accordance with
Section 6.11(a) in an aggregate amount not to exceed $25.0 million; and

        (s)   continuing obligations of Borrower under the Amended and Restated
Performance Guaranty, dated as of May 31, 2002, as amended, restated, replaced,
supplemented or otherwise modified to the date of this Agreement, by and among
Borrower, Fairway Finance Corporation ("Fairway") and such other parties as may
become party to the Receivables Purchase Agreement, BMO Nesbitt Burns Corp., as
agent for the purchasers and as a purchaser agent for Fairway, XL Capital
Assurance, Inc. and each program support provider, and as further amended,
restated, replaced, supplemented or otherwise modified after the date of this
Agreement in a manner not materially adverse to the Lenders.

        SECTION 6.05    Mergers and Consolidations.    Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:

        (a)   Asset Sales in compliance with Section 6.06;

        (b)   acquisitions in compliance with Section 6.07;

        (c)   any Company may merge or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower or a Subsidiary Guarantor is the
surviving person in such merger or consolidation and such Subsidiary Guarantor
remains a Wholly Owned Subsidiary of Borrower); provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with the provisions of Section 5.11 or Section 5.12, as applicable;

        (d)   any Non-Guarantor Subsidiary may merge or consolidate with any
Non-Guarantor Subsidiary; and

        (e)   any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

        SECTION 6.06    Asset Sales.    Effect any Asset Sale, or agree to
effect any Asset Sale, except that the following shall be permitted:

        (a)   disposition of used, worn out, obsolete or surplus property by any
Loan Party in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;

        (b)   Asset Sales for fair value; provided that the aggregate
consideration received in respect of all Asset Sales pursuant to this clause (b)
shall not exceed $25.0 million in any four consecutive fiscal quarters of
Borrower, but, in any event, shall not exceed $5.0 million with respect to any
single Asset Sale;

        (c)   leases or subleases of real or personal property in the ordinary
course of business and in accordance with the applicable Security Documents;

        (d)   mergers and consolidations in compliance with Section 6.05;

71

--------------------------------------------------------------------------------





        (e)   Investments in compliance with Section 6.04;

        (f)    Asset Sales as the result of any Casualty Event;

        (g)   Asset Sales from Borrower to any Subsidiary Guarantor, from any
Subsidiary Guarantor to another Subsidiary Guarantor or from any Non-Guarantor
Subsidiary to another Non-Guarantor Subsidiary;

        (h)   provided that no Default or Event of Default shall then exist and
be continuing, sales of Canadian receivables; provided that 100% of the Net Cash
Proceeds will be applied to make prepayments of Loans in accordance with
Section 2.10(e) and (f); and

        (i)    the sale of all of the Equity Interests or assets of [a
Subsidiary to be identified] for consideration not to exceed $10.0 million.

        SECTION 6.07    Acquisitions.    Purchase or otherwise acquire (in one
or a series of related transactions) any part of the property (whether tangible
or intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

        (a)   Capital Expenditures by Borrower and the Subsidiaries;

        (b)   purchases and other acquisitions, including licenses, of
inventory, materials, equipment and intangible property in the ordinary course
of business;

        (c)   Investments in compliance with Section 6.04;

        (d)   leases or subleases of real or personal property in the ordinary
course of business and in accordance with the applicable Security Documents;

        (e)   Permitted Acquisitions;

        (f)    mergers and consolidations in compliance with Section 6.05; and

        (g)   acquisition of an ownership interest in two airplanes and real
estate from ALLETE in conjunction with the Transactions on the terms set forth
on Schedule 6.07 hereto.

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

        SECTION 6.08    Dividends.    Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company, except that the following
shall be permitted:

        (a)   Dividends by any Company to Borrower or any Subsidiary Guarantor
that is a Wholly Owned Subsidiary of Borrower (or, if such Subsidiary is not a
Wholly Owned Subsidiary, Dividends made to such Subsidiary on a pro rata basis
to the other equityholders of such Subsidiary);

        (b)   payments to ALLETE under the Dividend Note;

        (c)   provided that no Event of Default shall then exist and be
continuing or would exist after giving effect thereto, cash Dividends not to
exceed $35.0 million per year;

        (d)   provided that no Event of Default shall then exist and be
continuing or would exist after giving effect thereto, repurchases by Borrower
of its capital stock for aggregate consideration not to exceed $130.0 million in
the aggregate;

        (e)   payments to Borrower to permit Borrower, and the subsequent use of
such payments by Borrower, to repurchase or redeem Qualified Capital Stock (or
options therefor) of Borrower held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of any Company, upon their death, disability,

72

--------------------------------------------------------------------------------






retirement, severance or termination of employment or service or as otherwise
required by any stock option plan; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, the sum of (x) $5.0 million (and up to 50% of such $5.0 million
not used in any fiscal year may be carried forward to the next succeeding (but
no other) fiscal year), plus (y) the amount of any Net Cash Proceeds received by
or contributed to Borrower from the issuance and sale since the issue date of
Qualified Capital Stock of Borrower to officers, directors or employees of any
Company that have not been used to make any repurchases, redemptions or payments
under this clause (e), plus(z) the net cash proceeds of any "key-man" life
insurance policies of any Company that have not been used to make any
repurchases, redemptions or payments under this clause (e); and

        (f)    Dividends by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary.

        SECTION 6.09    Transactions with Affiliates.    Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors or between any
Non-Guarantor Subsidiary and another Non-Guarantor Subsidiary), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm's-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

        (a)   Dividends permitted by Section 6.08;

        (b)   Investments permitted by Sections 6.04(e) and (f);

        (c)   reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors;

        (d)   transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;

        (e)   transactions expressly described in the agreements listed on
Schedule 6.09;

        (f)    sales of Qualified Capital Stock to Affiliates of Borrower not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

        (g)   any transaction with an Affiliate where the only consideration
paid by any Loan Party is Qualified Capital Stock;

        (h)   the Transactions as contemplated by the Transaction Documents; and

        (i)    the Dividend Note.

        SECTION 6.10    Financial Covenants.    

        (a)    Maximum Total Leverage Ratio.    Permit the Total Leverage Ratio,
on the last day of any Test Period, beginning with the Test Period ending
September 30, 2004, to exceed 3.25 to 1.0.

        (b)    Minimum Interest Coverage Ratio.    Permit the Consolidated
Interest Coverage Ratio, on the last day of any Test Period, beginning with the
Test Period ending September 30, 2004, to be less than 3.0 to 1.0.

        (c)    Minimum Fixed Charge Coverage Ratio.    Permit the Consolidated
Fixed Charge Coverage Ratio, on the last day of any Test Period, beginning with
the Test Period ending September 30, 2004, to be less than 1.0 to 1.0.

73

--------------------------------------------------------------------------------






        SECTION 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.    Directly or indirectly:

        (a)   make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Subordinated
Notes or any other Subordinated Indebtedness, except (i) in connection with a
refinancing expressly permitted by Section 6.01(b) or (ii) provided that no
Event of Default shall then exist and be continuing, in connection with a
repurchase of Senior Subordinated Notes by Borrower in an aggregate principal
amount not to exceed $25.0 million;

        (b)   amend or modify, or permit the amendment or modification of, any
provision of any Transaction Document in any manner that is adverse in any
material respect to the interests of the Lenders;

        (c)   terminate, amend, modify (including electing to treat any Pledged
Interests (as defined in the Pledge Agreements) as a "security" under
Section 8-103 of the UCC) or change any of its Organizational Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders' agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments, modifications
or changes or such new agreements which are not adverse in any material respect
to the interests of the Lenders; provided that Borrower may issue such Equity
Interests, so long as such issuance is not prohibited by any provision of this
Agreement, and may amend its Organizational Documents to authorize any such
Equity Interests; or

        (d)   cause or permit any other obligation (other than the Obligations
and the Guaranteed Obligations) to constitute Designated Senior Debt (as defined
in the Senior Subordinated Note Documents).

        SECTION 6.12    Limitation on Certain Restrictions on
Subsidiaries.    Directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Borrower or
any Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary,
(b) make loans or advances to Borrower or any Subsidiary or (c) transfer any of
its properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law; (ii) this
Agreement and the other Loan Documents; (iii) the Senior Subordinated Note
Documents as in effect on the Initial Funding Date; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Subsidiary; (v) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business;
(vi) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (vii) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (viii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Borrower, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary of Borrower; (ix) in the case of any joint
venture which is not a Loan Party in respect of any matters referred to in
clauses (b) and (c) above, restrictions in such person's Organizational
Documents or pursuant to any joint venture agreement or stockholders agreements
solely to the extent of the Equity Interests of or property held in the subject
joint venture or other entity; (x) restrictions included in the Receivables
Purchase Agreement or (xi) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clauses (iii) or

74

--------------------------------------------------------------------------------



(viii) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.

        SECTION 6.13    Limitation on Creation of Subsidiaries.    Establish,
create or acquire any additional Subsidiaries without the prior written consent
of the Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(f) or 6.04(i) or (iii) acquire one or
more Subsidiaries in connection with a Permitted Acquisition, so long as, in
each case, Section 5.11 shall be complied with.

        SECTION 6.14    Business.    With respect to Borrower and the
Subsidiaries, engage (directly or indirectly) in any business other than those
businesses in which Borrower and its Subsidiaries are engaged on the Closing
Date as described in the Confidential Information Memorandum (or, in the good
faith judgment of the Board of Directors, which are reasonably related thereto
or are reasonable extensions thereof).

        SECTION 6.15    Limitation on Accounting Changes.    Make or permit any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required by GAAP.

        SECTION 6.16    Fiscal Year.    Change its fiscal year-end to a date
other than December 31.

        SECTION 6.17    No Further Negative Pledge.    Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (1) this Agreement and the
other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) the Senior Subordinated Note Documents as in effect on the Initial Funding
Date; (4) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of property of any Loan Party to secure the Obligations;
(5) the Receivables Purchase Agreement; and (6) any prohibition or limitation
that (a) exists pursuant to applicable law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Subsidiary, (d) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3) or (5)(e); provided that such amendments
and refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.

        SECTION 6.18    Anti-Terrorism Law; Anti-Money Laundering.    (a)
Directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any person described in Section 3.21, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law (and the Loan
Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties' compliance with this Section 6.18).

75

--------------------------------------------------------------------------------




        (b)   Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law.

        SECTION 6.19    Embargoed Person.    Cause or permit (a) any of the
funds or properties of the Loan Parties that are used to repay the Loans to
constitute property of, or be beneficially owned directly or indirectly by, any
person subject to sanctions or trade restrictions under United States law
("Embargoed Person" or "Embargoed Persons") that is identified on (1) the "List
of Specially Designated Nationals and Blocked Persons" (the "SDN List")
maintained by OFAC and/or on any other similar list ("Other List") maintained by
OFAC pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by law, or the Loans
made by the Lenders would be in violation of law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders
(collectively, "Executive Orders"), or (b) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Loan Parties, with
the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

ARTICLE VII

GUARANTEE

        SECTION 7.01    The Guarantee.    The Subsidiary Guarantors hereby,
jointly and severally guarantee, as a primary obligor and not as a surety to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the "Guaranteed Obligations"). The Subsidiary Guarantors hereby jointly
and severally agree that if Borrower or other Subsidiary Guarantor(s) shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

        SECTION 7.02    Obligations Unconditional.    The obligations of the
Subsidiary Guarantors under Section 7.01 shall constitute a guaranty of payment
and to the fullest extent permitted by applicable law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Subsidiary
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of

76

--------------------------------------------------------------------------------




the following shall not alter or impair the liability of the Subsidiary
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

          (i)  at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

         (ii)  any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

        (iii)  the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

        (iv)  any Lien or security interest granted to, or in favor of, Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

         (v)  the release of any other Subsidiary Guarantor pursuant to
Section 7.09.

        The Subsidiary Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Subsidiary
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Subsidiary Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Subsidiary
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

        SECTION 7.03    Reinstatement.    The obligations of the Subsidiary
Guarantors under this Article VII shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.

        SECTION 7.04    Subrogation; Subordination.    Each Subsidiary Guarantor
hereby agrees that until the indefeasible payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against

77

--------------------------------------------------------------------------------




Borrower or any other Subsidiary Guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations. Any Indebtedness of any
Loan Party permitted pursuant to Section 6.01(d) shall be subordinated to such
Loan Party's Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

        SECTION 7.05    Remedies.    The Subsidiary Guarantors jointly and
severally agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 7.01.

        SECTION 7.06    Instrument for the Payment of Money.    Each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Article VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

        SECTION 7.07    Continuing Guarantee.    The guarantee in this
Article VII is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

        SECTION 7.08    General Limitation on Guarantee Obligations.    In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Loan Party or any other
person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

        SECTION 7.09    Release of Subsidiary Guarantors.    If, in compliance
with the terms and provisions of the Loan Documents, all or substantially all of
the Equity Interests or property of any Subsidiary Guarantor are sold or
otherwise transferred (a "Transferred Guarantor") to a person or persons, none
of which is Borrower or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be released from its obligations under
this Agreement (including under Section 10.03 hereof) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Document
and, in the case of a sale of all or substantially all of the Equity Interests
of the Transferred Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Pledge Agreements shall be released, and the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents.

        SECTION 7.10    No Proceedings.    Each of Borrower, the Lenders (in
their capacity under this Agreement), and the Agents (in their capacity under
this Agreement) hereby covenants and agrees that it will not institute against,
or join any other Person in instituting against, AFC Funding Corporation, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after which no obligation shall be outstanding under the
Receivables Purchase Agreement. Notwithstanding anything

78

--------------------------------------------------------------------------------




in this Agreement to the contrary, the parties to the Receivables Purchase
Agreement are third party beneficiaries to this Section 7.10 and it shall not be
amended or waived without the consent of all such parties.

ARTICLE VIII

EVENTS OF DEFAULT

        SECTION 8.01    Events of Default.    Upon the occurrence and during the
continuance of the following events ("Events of Default"):

        (a)   default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof (including a Term Loan Repayment Date)
or at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

        (b)   default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days;

        (c)   any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

        (d)   default shall be made in the due observance or performance by any
Loan Party or Canadian Company of any covenant, condition or agreement contained
in Section 5.02, 5.03(a) or 5.08 or in Article VI;

        (e)   default shall be made in the due observance or performance by any
Loan Party or Canadian Company of any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraphs (a), (b) or
(d) immediately above) and such default shall continue unremedied or shall not
be waived for a period of 30 days after written notice thereof from the
Administrative Agent or any Lender to Borrower;

        (f)    any Loan Party or Canadian Company shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(other than the Obligations), when and as the same shall become due and payable
beyond any applicable grace period, or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(after giving effect to any applicable grace period) to cause, such Indebtedness
to become due prior to its stated maturity or become subject to a mandatory
offer purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $10.0 million at any
one time;

        (g)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Loan Party or Canadian Company, or of a substantial part of
the property of any Loan Party or Canadian Company, under Title 11 of the Code,
as now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or Canadian

79

--------------------------------------------------------------------------------






Company or for a substantial part of the property of any Loan Party or Canadian
Company; or (iii) the winding-up or liquidation of any Loan Party or Canadian
Company; and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

        (h)   any Loan Party or Canadian Company shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or Canadian Company or for a substantial part of the property of any Loan
Party or Canadian Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;

        (i)    one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $10.0 million shall be rendered against any
Loan Party or Canadian Company or any combination thereof and the same shall
remain undischarged, unvacated or un-bonded for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Loan Party
or Canadian Company to enforce any such judgment;

        (j)    one or more ERISA Events or terminations, withdrawals or events
of noncompliance with applicable law or plan terms with respect to Foreign Plans
shall have occurred that when taken together with all other such ERISA Events
and terminations, withdrawals and events of noncompliance with respect to
Foreign Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $10.0 million or the imposition of a Lien on any properties of any
Company;

        (k)   any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Collateral Agent, or shall
be asserted by Borrower or any other Loan Party not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

        (l)    any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

        (m)  there shall have occurred a Change in Control; or

        (n)   there shall have occurred the termination of, or the receipt by
any Loan Party of notice of the termination of, or the occurrence of any event
or condition which would, after giving effect

80

--------------------------------------------------------------------------------






to any cure period thereunder, constitute an event of default under or permit
the termination of, the Receivables Purchase Agreement;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Subsidiary Guarantors, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event,
with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Subsidiary
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

        SECTION 9.01    Appointment.    Each Lender hereby irrevocably
designates and appoints each of the Administrative Agent and the Collateral
Agent as an agent of such Lender under this Agreement and the other Loan
Documents. Each Lender irrevocably authorizes each Agent, in such capacity,
through its agents or employees, to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to such Agent by the
terms of this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

        SECTION 9.02    Agent in Its Individual Capacity.    Each person serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such person and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

        SECTION 9.03    Exculpatory Provisions.    No Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) no Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own

81

--------------------------------------------------------------------------------




gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Borrower or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document.

        SECTION 9.04    Reliance by Agent.    Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by a proper person.
Each Agent also may rely upon any statement made to it orally and believed by it
to be made by a proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other advisors selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or advisors.

        SECTION 9.05    Delegation of Duties.    Each Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

        SECTION 9.06    Successor Agent.    Each Agent may resign as such at any
time upon at least 30 days' prior notice to the Lenders, the Issuing Bank and
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with, so long as no Default or Event of Default shall have occurred and be
continuing, the consent of Borrower, to appoint a successor Agent from among the
Lenders. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank and without Borrower's consent, appoint a successor
Agent, which successor shall be a commercial banking institution organized under
the laws of the United States (or any State thereof) or a United States branch
or agency of a commercial banking institution, in each case, having combined
capital and surplus of at least $250 million; provided that if such retiring
Agent is unable to find a commercial banking institution which is willing to
accept such appointment and which meets the qualifications set forth above, the
retiring Agent's resignation shall nevertheless thereupon become effective, and
the Lenders shall assume and perform all of the duties of the Agent hereunder
until such time, if any, as the Required Lenders appoint a successor Agent.

        Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After an Agent's resignation hereunder, the provisions of this Article IX and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.

82

--------------------------------------------------------------------------------




        SECTION 9.07    Non-Reliance on Agent and Other Lenders.    Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

        SECTION 9.08    Name Agents.    The parties hereto acknowledge that the
Documentation Agents and the Syndication Agent hold such titles in name only,
and that such titles confer no additional rights or obligations relative to
those conferred on any Lender hereunder.

        SECTION 9.09    Indemnification.    The Lenders severally agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
Borrower or the Subsidiary Guarantors and without limiting the obligation of
Borrower or the Subsidiary Guarantors to do so), ratably according to their
respective outstanding Loans and Commitments in effect on the date on which
indemnification is sought under this Section 9.09 (or, if indemnification is
sought after the date upon which all Commitments shall have terminated and the
Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans and Reimbursement Obligations) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent's gross negligence or
willful misconduct. The agreements in this Section 9.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

ARTICLE X

MISCELLANEOUS

        SECTION 10.01    Notices.    Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

        (a)   if to any Loan Party, to Borrower at:

ADESA, Inc.
13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032
Attention: Curtis L. Phillips
Telecopy No.: (317) 815-9650;

83

--------------------------------------------------------------------------------







        (b)   if to the Administrative Agent or the Collateral Agent, to it at:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Will Saint
Telecopy No.: (203) 719-3092;

        (c)   if to a Lender, to it at its address (or telecopy number) set
forth on the applicable Lender Addendum or in the Assignment and Assumption
pursuant to which such Lender shall have become a party hereto; and

        (d)   if to the Swingline Lender, to it at:

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Will Saint
Telecopy No.: (203) 719-3092.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 10.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 10.01, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

        SECTION 10.02    Waivers; Amendment.    (a) No failure or delay by any
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.

        (b)   Except as provided in paragraphs (c) and (d) below, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:

          (i)  increase the Commitment of any Lender without the written consent
of such Lender;

84

--------------------------------------------------------------------------------



         (ii)  reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any Fees payable hereunder, or
change the currency of payment of any Obligation, without the written consent of
each Lender affected thereby;

        (iii)  postpone or extend the maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Term Loan under Section 2.09, or the required date of payment of any
Reimbursement Obligation, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of expiration of any Letter of Credit beyond the Revolving
Maturity Date, without the written consent of each Lender directly affected
thereby;

        (iv)  change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby, without the written
consent of each Lender;

         (v)  change the percentage set forth in the definition of "Required
Lenders" or any other provision of any Loan Document (including this
Section 10.02) specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

        (vi)  release any Subsidiary Guarantor from its Guarantee (except as
expressly provided in Article VII), or limit its liability in respect of such
Guarantee, without the written consent of each Lender;

       (vii)  release all or a substantial portion of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Obligations equally and ratably with the
other Obligations and except in connection with a transaction permitted by
Section 6.05 or Section 6.06), in each case without the written consent of each
Lender;

      (viii)  change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class; or

        (ix)  without the consent of the Required Lenders and Term Loan Lenders
holding more than 50% of the principal amount of the outstanding Term Loans,
reduce the amount of, or extend the date of, any scheduled payment on the Term
Loans required to be made under Section 2.09, change the order of application of
prepayments among Term Loans and Revolving Commitments under Section 2.10(e) or
change the application of prepayments of Term Loans set forth in Section 2.10(e)
to the remaining scheduled amortization payments to be made thereon under
Section 2.09;

provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be and (2) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Revolving
Lenders (but not the Tranche A Lenders and Tranche B Lenders), or the Tranche A
Lenders (but not the Revolving Lenders and Tranche B Lenders) or the Tranche B
Lenders (but not the Revolving Lenders and Tranche A Lenders) may be effected by
an agreement or agreements in writing entered into by Borrower and requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 10.02 if such Class of Lenders were the
only Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an

85

--------------------------------------------------------------------------------



agreement in writing entered into by Borrower, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Bank and the Swingline Lender) if (x) by the terms of such agreement
the Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (y) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of, premium, if any, and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

        (c)   If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by
Section 10.02(b) (other than clause (iii) of such Section), the consent of the
Supermajority Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right to replace all, but not less than all, of such nonconsenting Lender or
Lenders (so long as all nonconsenting Lenders are so replaced) with one or more
persons pursuant to Section 2.16 so long as at the time of such replacement each
such new Lender consents to the proposed change, waiver, discharge or
termination; provided, however, that Borrower shall not have the right to
replace a Lender solely as a result of the exercise of such Lender's rights (and
the withholding of any required consent by such Lender) pursuant to clause (iii)
of Section 10.02(b).

        (d)   In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche B Loans ("Refinanced Term
Loans") with a replacement "B" term loan tranche hereunder which shall
constitute Tranche B Loans hereunder ("Replacement Term Loans"); provided that
(a) the aggregate principal amount of Replacement Term Loans shall not exceed
the aggregate principal amount of Refinanced Term Loans, (b) the Applicable
Margin for Replacement Term Loans shall not be higher than the Applicable Margin
for Refinanced Term Loans, (c) the weighted average life to maturity of
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of Refinanced Term Loans at the time of such refinancing and (d) all
other terms applicable to Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing Replacement Term Loans
than, those applicable to Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Final Maturity Date in effect immediately prior to such refinancing.

        (e)   Notwithstanding anything in Section 10.02(b) to the contrary so
long as no Event of Default would exist after giving effect thereto, this
Agreement and the other Loan Documents may be amended at any time and from time
to time to increase the aggregate Revolving Commitments or to establish one or
more Classes of Term Loans and/or Revolving Commitments by an agreement in
writing entered into by Borrower, the Administrative Agent, the Collateral Agent
and each person (including any Lender) that shall agree to provide such
Commitment or make a Term Loan of any Class so established (and each such person
that shall not already be a Lender shall, at the time such agreement becomes
effective, become a Lender with the same effect as if it had originally been a
Lender under this Agreement with the Commitment and/or Term Loans set forth in
such agreement); provided that the aggregate outstanding principal amount of the
Term Loans and the new Commitments of all Classes shall at no time, without the
consent of the Required Lenders, exceed $100.0 million. Any such agreement shall
amend the provisions of this Agreement and the other Loan Documents to set forth
the terms of each Class of Term Loans or Commitments established thereby
(including the amount and final maturity thereof (which shall not be earlier
than the Revolving Maturity Date), any provisions relating to the amortization
or mandatory prepayment thereof, the interest to accrue and be payable thereon
and any fees to be payable in respect thereof) and to effect such other changes
(including changes to the provisions of this Section 10.02, Section 2.14 and the
definition of "Required Lenders") as Borrower and the Administrative Agent shall
deem necessary or advisable in connection with the

86

--------------------------------------------------------------------------------



establishment of any such Class; provided that no such agreement shall
(i) effect any change described in Section 10.02(b)(i) through (ix) without the
consent of each person required to consent to such change under such clause (it
being agreed, however, that any increase in the Revolving Commitment or
establishment of any Class of Term Loans will not, of itself, be deemed to
effect any of the changes described in Section 10.02(b)(vi) - (viii)),
(ii) amend Article V, VI or VIII to establish any affirmative or negative
covenant, Event of Default or remedy that by its terms benefits one or more
Classes, but not all Classes, of Loans or Borrowings without the prior written
consent of Lenders holding a majority in interest of the Loans and Commitments
of each Class not so benefited (it being agreed that no provision requiring
Borrower to prepay Term Loans of one or more Classes pursuant to Sections
2.10(c) through (e) shall be deemed to violate this clause) or (iii) change any
other provision of this Agreement or any other Loan Document that creates rights
in favor of Lenders holding Loans or Commitments of any existing Class, other
than as necessary or advisable in the judgment of the Administrative Agent to
cause such provision to take into account, or to make the benefits of such
provision available to, Lenders holding Term Loans of such new Class or such new
Commitments. The Loans, Commitments and Borrowings of any Class established
pursuant to this paragraph shall constitute Loans, Commitments and Borrowings
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the UCC or otherwise after the establishment of any such Class of Term
Loans or any such new Commitments.

        SECTION 10.03    Expenses; Indemnity.    (a) The Loan Parties agree,
jointly and severally, to pay, promptly upon demand:

          (i)  all reasonable costs and expenses incurred by the Arrangers, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Bank, including the reasonable fees, charges and disbursements of Advisors for
the Arrangers, the Administrative Agent, the Collateral Agent, the Swingline
Lender and the Issuing Bank, in connection with the syndication of the Loans and
Commitments, the preparation, execution and delivery of the Loan Documents, the
administration of the Loans and Commitments, the perfection and maintenance of
the Liens securing the Collateral and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated);

         (ii)  all costs and expenses incurred by the Administrative Agent or
the Collateral Agent, including the reasonable fees, charges and disbursements
of Advisors for the Administrative Agent and the Collateral Agent, in connection
with any action, suit or other proceeding affecting the Collateral or any part
thereof, in which action, suit or proceeding the Administrative Agent or the
Collateral Agent is made a party or participates or in which the right to use
the Collateral or any part thereof is threatened, or in which it becomes
necessary in the judgment of the Administrative Agent or the Collateral Agent to
defend or uphold the Liens granted by the Security Documents (including any
action, suit or proceeding to establish or uphold the compliance of the
Collateral with any Requirements of Law);

        (iii)  all costs and expenses incurred by the Arrangers, the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
Advisors for the Arrangers, the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank or any Lender, incurred in connection with
the enforcement or protection of its rights under the Loan Documents, including
its rights under this Section 10.03(a), or in connection with the Loans made or
Letters of Credit issued hereunder and

87

--------------------------------------------------------------------------------






the collection of the Obligations, including all such costs and expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations; and

        (iv)  all documentary and similar taxes and charges in respect of the
Loan Documents.

For purposes of this Section 10.03(a), "Advisors" shall mean legal counsel
(including local counsel), auditors, accountants, consultants, appraisers or
other advisors; provided that (x) in the case of clause (i), the engagement of
any Advisors other than legal counsel (including local counsel) shall be subject
to approval by Borrower (which approval shall not be unreasonably withheld) and
(y) in the case of clause (iii), the engagement of any Advisors other than one
firm of legal counsel by any Lender shall be subject to approval by the
Administrative Agent.

        (b)   The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender, each Affiliate
of any of the foregoing persons and each of their respective partners,
controlling persons, directors, officers, trustees, employees and agents (each
such person being called an "Indemnitee") against, and to hold each Indemnitee
harmless from, all reasonable out-of-pocket costs and any and all losses,
claims, damages, liabilities, penalties, judgments, suits and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution, delivery, performance, administration or
enforcement of the Loan Documents, (ii) any actual or proposed use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any property owned, leased or operated by any Company at any time, or
any Environmental Claim related in any way to any Company; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from the gross negligence or willful misconduct of such
Indemnitee.

        (c)   The provisions of this Section 10.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of the Loans and Reimbursement Obligations, the release of all or any
portion of the Collateral, the expiration of the Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Issuing Bank or any Lender. All amounts
due under this Section 10.03 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

        (d)   To the extent that Borrower fails to promptly pay any amount
required to be paid by it to the Agents, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section 10.03, each Lender severally
agrees to pay to the Agents, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against any of the Agents, the Issuing Bank or the Swingline Lender in
its capacity as such. For purposes hereof, a Lender's "pro rata share" shall be
determined based upon its share of the sum of the total Revolving Exposure,
outstanding Term Loans and unused Commitments at the time.

        SECTION 10.04    Successors and Assigns.    (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without

88

--------------------------------------------------------------------------------




the prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and each Lender (and any attempted
assignment or transfer by Borrower without such consent shall be null and void).
Nothing in this Agreement, express or implied, shall be construed to confer upon
any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

        (b)   Any Lender shall have the right to assign at any time to an
Eligible Assignee all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, any assignment made in
connection with the primary syndication of the Commitment and Loans by the
Arrangers or an assignment of the entire remaining amount of the assigning
Lender's Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million unless each of
Borrower and the Administrative Agent otherwise consents, (i) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Agreement, except that this
clause (i) shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender's rights and obligations in respect of one
Class of Commitments or Loans, (ii) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (unless such fee is waived by
the Administrative Agent), and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section 10.04, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15 shall be
limited to the amount, if any, that would have been payable thereunder by
Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03).

        (c)   The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive in the absence of manifest error, and Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, the Issuing Bank, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

        (d)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)

89

--------------------------------------------------------------------------------




of this Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

        (e)   Any Lender shall have the right at any time, without the consent
of Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
to sell participations to one or more banks or other entities (a "Participant")
in all or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.07 as though it
were a Lender; provided that such Participant agrees in writing to be subject to
Section 2.14(c) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, and the amount
and terms of its participations; provided that no Lender shall be required to
disclose or share the information contained in such register with Borrower or
any other party, except as required by applicable law.

        (f)    A Participant shall not be entitled to receive any greater
payment under Section 2.12, 2.13 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of Borrower (which consent shall not be
unreasonably withheld or delayed). A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.15 unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrower, to comply with Sections 2.15(e)
and (f) as though it were a Lender.

        (g)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

        SECTION 10.05    Survival of Agreement.    All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document

90

--------------------------------------------------------------------------------




shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.14, 2.15 and 10.03 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the payment of
the Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

        SECTION 10.06    Counterparts; Integration; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and the Fee Letter constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

        SECTION 10.07    Severability.    Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 10.08    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of
Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

        SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of
Process.    (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

        (b)   Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may

91

--------------------------------------------------------------------------------




be heard and determined in such New York State or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

        (c)   Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

        (d)   Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable law.

        SECTION 10.10    Waiver of Jury Trial.    Each party hereto hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 10.10.

        SECTION 10.11    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 10.12    Confidentiality.    Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' and affiliated Approved Fund's directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Loan or Loan Party, (g) with the consent of Borrower or
(h) to the extent such Information (i) is publicly available at the time of
disclosure or becomes publicly available other than as a result of a breach of
this Section 10.12 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
Borrower or any Subsidiary. For the purposes of this Section 10.12,
"Information" means all information received from Borrower or any

92

--------------------------------------------------------------------------------




Subsidiary relating to Borrower or any Subsidiary or its business that is
clearly identified at the time of delivery as confidential, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any person required to maintain the confidentiality of Information
as provided in this Section 10.12 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

        SECTION 10.13    Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

        SECTION 10.14    Lender Addendum.    Each Lender to become a party to
this Agreement on the date hereof shall do so by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, Borrower
and the Administrative Agent.

        SECTION 10.15    Obligations Absolute.    To the fullest extent
permitted by applicable law, all obligations of the Loan Parties hereunder shall
be absolute and unconditional irrespective of:

        (a)   any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

        (b)   any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

        (c)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

        (d)   any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

        (e)   any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

        (f)    any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.

[Signature Pages Follow]

93

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    ADESA, INC.
 
 
By:
/s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

Name: Cameron C. Hitchcock
Title: Chief Financial Officer        


S-1

--------------------------------------------------------------------------------




 
 
A.D.E. OF ARK-LA-TEX, INC.
ADESA NEW JERSEY, INC.
ADESA PENNSYLVANIA, INC.
ADESA PROPERTIES CANADA, INC.
ADESA PROPERTIES, INC.
ADESA TEXAS, INC
AUTO BANC CORPORATION
AUTOMOTIVE FINANCE CORPORATION
AUTOMOTIVE RECOVERY SERVICES, INC.
AUTOVIN, INC.
COMSEARCH, INC.
IRT RECEIVABLES CORP.
PAR, INC.
ADESA ARK-LA-TEX, LLC
A.D.E. OF KNOXVILLE, LLC
ADESA ARKANSAS, LLC
ADESA BIRMINGHAM, LLC
ADESA CALIFORNIA, LLC
ADESA CHARLOTTE, LLC
ADESA COLORADO, LLC
ADESA DES MOINES, LLC
ADESA FLORIDA, LLC
ADESA INDIANAPOLIS, LLC
ADESA LANSING, LLC
ADESA LEXINGTON, LLC
ADESA MISSOURI, LLC
ADESA NEW YORK, LLC
ADESA OHIO, LLC
ADESA OKLAHOMA, LLC
ADESA SOUTHERN INDIANA, LLC
ADESA WASHINGTON, LLC
ADESA WISCONSIN, LLC
AUTO DEALERS EXCHANGE OF CONCORD, LLC
AUTODEALERS EXCHANGE OF MEMPHIS, LLC
ADESA ATLANTA, LLC
ADESA MEXICO, LLC
ADESA PHOENIX, LLC
ADESA-SOUTH FLORIDA, LLC
ADESA CORPORATION, LLC,
each as a Subsidiary Guarantor
 
 
By:
/s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

Name: Cameron C. Hitchcock
Title: Chief Financial Officer        

S-2

--------------------------------------------------------------------------------




 
 
UBS SECURITIES LLC, as Joint Lead Arranger
 
 
By:
/s/  DAVID A. JUGE      

--------------------------------------------------------------------------------

Name: David A. Juge
Title:
 
 
By:
/s/  JAMES P. BOLAND      

--------------------------------------------------------------------------------

Name: James P. Boland
Title: Executive Director
 
 
MERRILL LYNCH & CO., as Joint Lead Arranger
 
 
By:
/s/  STEPHEN B. PARIS      

--------------------------------------------------------------------------------

Name: Stephen B. Paris
Title:
 
 
By:
/s/  STEPHEN B. PARIS      

--------------------------------------------------------------------------------

Name: Stephen B. Paris
Title:
 
 
MERRILL LYNCH & CO., as Syndication Agent
 
 
By:
/s/  STEPHEN B. PARIS      

--------------------------------------------------------------------------------

Name:
Title:
 
 
BANK ONE, N.A., as Co-Documentation Agent
 
 
By:
/s/  BRIAN D. SMITH      

--------------------------------------------------------------------------------

Name: Brian D. Smith
Title: First Vice President
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agent
 
 
By:
/s/  ERIC HERR      

--------------------------------------------------------------------------------

Name: Eric Herr
Title: Duly Authorized Signatory
 
 
KEYBANK NATIONAL ASSOCIATION, as Co-Documentation Agent
 
 
By:
/s/  ROBERT W. BOSWELL      

--------------------------------------------------------------------------------

Name: Robert W. Boswell
Title: Vice President
 
 
SUNTRUST BANK, as Co-Documentation Agent
 
 
By:
/s/  DAVID W. PENTER      

--------------------------------------------------------------------------------

Name: David W. Penter
Title: Managing Director        


S-3

--------------------------------------------------------------------------------




 
 
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent
 
 
By:
/s/  JOHN HOLLAND      

--------------------------------------------------------------------------------

Name: John Holland
Title: Senior Vice President
 
 
UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent
 
 
By:
/s/  THOMAS P. SULZANO      

--------------------------------------------------------------------------------

Name: Thomas P. Sulzano
Title: Executive Director Banking Products Services, US
 
 
By:
/s/  DORIS MESA      

--------------------------------------------------------------------------------

Name: Doris Mesa
Title: Associate Director Banking Products Services, US
 
 
UBS LOAN FINANCE LLC, as Swingline Lender
 
 
By:
/s/  THOMAS P. SULZANO      

--------------------------------------------------------------------------------

Name: Thomas P. Sulzano
Title: Executive Director Banking Products Services, US
 
 
By:
/s/  DORIS MESA      

--------------------------------------------------------------------------------

Name: Doris Mesa
Title: Associate Director Banking Products Services, US

S-4

--------------------------------------------------------------------------------



Annex I

Applicable Margin

 
  Revolving Loans and
Tranche A Loans

--------------------------------------------------------------------------------

   
   
   
  Tranche B Loans

--------------------------------------------------------------------------------

  Total
Leverage Ratio


--------------------------------------------------------------------------------

    Eurodollar

--------------------------------------------------------------------------------

  ABR

--------------------------------------------------------------------------------

  Eurodollar

--------------------------------------------------------------------------------

  ABR

--------------------------------------------------------------------------------

  Level I
³1.8:1.0   2.25 % 1.25 % 2.50 % 1.50 % Level II
<1.8:1.0 but ³1.5:1.0   2.00 % 1.00 % 2.25 % 1.25 % Level III
<1.5:1.0 but ³1.25:1.0   1.75 % 0.75 % 2.00 % 1.00 % Level IV
<1.25:1.0   1.50 % 0.50 % 1.75 % 0.75 %


Leverage
Ratio


--------------------------------------------------------------------------------


 
Applicable
Fee

--------------------------------------------------------------------------------


  >1.75:1.0   0.50 % ³1.75:1.0   0.375 %

        Each change in the Applicable Margin or Applicable Fee resulting from a
change in the Total Leverage Ratio shall be effective with respect to all Loans
and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, the Leverage Ratio shall be deemed to be in Level I (i) from the
Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c) for the fiscal period ended at least six months after the
Closing Date, (ii) at any time during which Borrower has failed to deliver the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, and (iii) at any time during the existence of an
Event of Default.

--------------------------------------------------------------------------------



Annex II

Amortization Table

Date


--------------------------------------------------------------------------------

  Tranche A Loan
Amount

--------------------------------------------------------------------------------

  Tranche B Loan
Amount

--------------------------------------------------------------------------------

September 30, 2004   $ 8,750,000   $ 500,000 December 31, 2004   $ 8,750,000   $
500,000 March 31, 2005   $ 8,750,000   $ 500,000 June 30, 2005   $ 8,750,000   $
500,000 September 30, 2005   $ 8,750,000   $ 500,000 December 31, 2005   $
8,750,000   $ 500,000 March 31, 2006   $ 8,750,000   $ 500,000 June 30, 2006   $
8,750,000   $ 500,000 September 30, 2006   $ 8,750,000   $ 500,000 December 31,
2006   $ 8,750,000   $ 500,000 March 31, 2007   $ 8,750,000   $ 500,000 June 30,
2007   $ 8,750,000   $ 500,000 September 30, 2007   $ 8,750,000   $ 500,000
December 31, 2007   $ 8,750,000   $ 500,000 March 31, 2008   $ 8,750,000   $
500,000 June 30, 2008   $ 8,750,000   $ 500,000 September 30, 2008   $ 8,750,000
  $ 500,000 December 31, 2008   $ 8,750,000   $ 500,000 March 31, 2009   $
8,750,000   $ 500,000 [five year anniversary of closing date], 2009   $
8,750,000     — June 30, 2009     —   $ 500,000 September 30, 2009     —   $
47,500,000 December 31, 2009     —   $ 47,500,000 March 31, 2010     —   $
47,500,000 [six year anniversary of closing date], 2010     —   $ 47,500,000

--------------------------------------------------------------------------------





QuickLinks


CREDIT AGREEMENT
